REPÚBLICA DE MOÇAMBIQUE

MINISTÉRIO DOS RECURSOS MINERAIS E ENERGIA

CONTRATO

DE
PROSPECÇÃO, PESQUISA, DESENVOLVIMENTO & PRODUÇÃO

de
MINERAIS PESADOS
NAS ÁREAS DE
MOMA, CONGOLONE, QUINGA

entre
O MINISTÉRIO DOS RECURSOS MINERAIS E ENERGIA

e
KENMARE MOMA MINING LTD.

MAPUTO, MOÇAMBIQUE
21 de JANEIRO de 2002

(fufatt
REPÚBLICA DE MOÇAMBIQUE

TRIBUNAL ADMINISTRATIVO

Nº 6hQ,s»vrranoos.
52
S e, Senhor

Por determinação do Exmo. Juiz Conselheiro de Turno, tenho a honra de enviar a V. Exa., com

o “Visto” deste Tribunal, os seguintes diplomas:

Natureza do NOME

Observações

Diploma

4003 NO3ICONT. Um contrato Mineiro celebrado entre o Ministério

Dos Recursos Minerais e Energia da República de

Moçambique e Kenmare Moma Mining ltd., uma

Empresa devidamente constituída e jersey, visado

Por este Tribunal no dia 10 de Junho de 2003.

1.di eom.

TRIBUNAL ADMINISTRAVIVO 2012-10-21
visro c * 040031

Hips; JOdo 6
e da

CONTRATO

Este Contrato Mineiro é celebrado em .... de January de 2002 por, e entre o Ministério dos Recursos
Minerais e Energia (MIREME) da República de Moçambique agindo para, e em nome do Governo de
República de Moçambique; e Kenmare Moma Mining, Ltd., uma empresa devidamente constituída em
Jersey, com sede em Lord Coutanche House, 66-68, Esplanade, St. Helier, Channel Islands e com
endereço na Rua de Chuindi, 67, Maputo, Moçambique (daqui em diante designada por KMML ou
Contratado, conforme adequado). (O MIREME e o Contratado, incluindo os seus respectivos representantes
devidamente autorizados, um Sub-contratado, Operador, quaisquer sucessors ou cessionários permitidos,
podem, daqui para a frente, individual ou colectivamente, ser designados como a Parte ou as Partes,
consoante o caso)

Artigo 1. PRINCÍPIOS E OBJECTIVOS

1.1 A propriedade, uso e benefício de todos os recursos minerais incluindo Minerais Pesados existentes
em, sobre ou abaixo do solo na República de Moçambique são detidos e controlados pelo Estado.

1.2 O Governo da República de Moçambique representado pelo MIREME pretende encorajar e promover
a prospecção, pesquisa e desenvolvimento dos recursos de Minerais Pesados da República de
Moçambique.

1.3 A KMML pretende apoiar o MIREME na prospecção e pesquisa meticulosas, desenvolvimento e
exploração eficientes dos recursos de Minerais Pesados da República de Moçambique e possui
acesso ao capital, à competência e perícia técnicas necessárias para realizar as operações aqui
descritas.

1.4 A KMML pretende investir em Moçambique a propósito da Prospecção e Pesquisa rentável e
desenvolvimento dos recursos de Minerais Pesados de Moçambique.

1.5 Ao abrigo da Licença de Prospecção e Pesquisa 431/1/96 e Licença de Prospecção, uma Afiliada da
KMML tem desenvolvido operações de reconhecimento e prospecção e pesquisa para determinar a
existência de Minerais Pesados dentro das áreas sujeitas a essas licenças.

1.6 De acordo com os artigos 8 da Lei n.º 2/86 de 16 de Abril (Lei de Minas), artigo 1 da Lei n.º 5/94 de
13 de Setembro e artigos 14, 26 e 28 do Regulamento da Lei de Minas (aprovada pelo Decreto n.º
13/87 de 24 de Fevereiro), o objectivo deste Contrato é a especificação dos direitos e obrigações do
Contratado no que respeita às Operações de Minerais Pesados ao abrigo da Concessão Mineira a
emitir, Licença de Prospecção e Pesquisa 431/L/96 e as Licenças de Prospecção e Pesquisa a emitir
relativamente às Áreas “A”, “B" e “C" conforme descritas e delimitadas no Anexo À e nos termos do
Artigo 3.

[7 | Este Contrato foi aprovado pelo Ministro dos Recursos Minerais e Energia. Este Contrato foi também
aprovado pelos Directores da KMML.

Sto devidos emolumentos mos sermos do
+ Deesito nº 28 de 9 de Julho de 1996
3/2. 18.200, domT

Jhoes noyeeewfes
tentos £ clge lhos, als
(pulo nb gi mar) Go fe
Artigo 2 DEFINIÇÕES

21

Excepto nos casos em que o contexto exija o contrário, as palavras e frases utilizadas neste Contrato
terão os seguintes significados:

“Afiliada” ou “Empresa Afiliada” significa, em relação ao Contratado, qualquer companhia-mãe que
controle directamente, ou pelo menos 10% das acções dessa Pessoa ou empresa que seja, directa
ou indirectamente, controlada por essa companhia-mãe. Para os objectivos da presente definição:

ta) uma empresa é directamente controlada por outra empresa ou empresas que detêm acções
representando no seu conjunto mais de 50% dos votos úteis em assembleias gerais ou se a última

“tiver o direito de nomear ou evitar a nomeação de metade ou mais de metade do número de
directores da empresa; e

(b) uma empresa específica é indirectamente controlada por uma empresa ou empresas (companhia-
mãe) se uma série de empresas puder ser especificada, iniciando com a companhia-mãe e
terminando com a empresa particular relacionada de modo:que cada empresa da série, excepto a
companhia-mãe matriz, seja controlada por uma ou mais das empresas anteriores da série.

“Lei Aplicável" ou “Lei” significa a Lei de Minas, Regulamento da Lei de Minas, Legislação
Mineira e outras leis, decretos, diplomas, despachos e quaisquer outros instrumentos legislativos
incluindo códigos, ordens, regras, regulamentos, ordens regulatórias normativas, resoluções,
posturas, avisos ou outras directivas ou normas semelhantes, cujo cumprimento seja obrigatório e
que tenham sido oficialmente publicados e disponibilizados para distribuição ao público em geral

“Mineral Associado” tem o significado atribuído no artigo 42 do Regulamento da Lei de Minas e
inclui, para os objectivos deste Contrato, metais e minerais preciosos, incluindo ouro, silicatos de
alumínio, pedras preciosas e semi-preciosas, bem como qualquer Sub-produto.

“Sub-produto” é qualquer mineral, que por si não tem interesse económico mas que, quando
concentrado simultaneamente com o Processamento do Minério e do Concentrado de Minerais
Pesados, adquire interesse comercial.

“Alteração na Lei” significa: — (aJa entrada em vigor, modificação, emenda, extensão,
revogação ou alteração na interpretação ou na aplicação de quaisquer Leis, incluindo legislação
fiscal e ambiental, após a Data Efectiva; (b) a publicação efectiva e colocação à disposição para
distribuição ao público geral de qualquer Lei depois da Data Efectiva, mesmo que essa Lei tenha
sido aprovada ou assinada antes da Data Efectiva; (c) a modificação, emenda, extensão, revogação
ou mudança na interpretação ou aplicação do Contrato Mineiro, da Concessão Mineira, ou da
Licença de Prospecção e Pesquisa, após a Data Efectiva; (d) a imposição de qualquer requisito por
parte de qualquer entidade Governamental ou do sector público de qualquer autorização adicional
que não era necessário na Data Efectiva; o que impõe uma maior responsabilidade ao Contratado,
ou diminui os seus os direitos em compara ção com a posição, à Data Efectiva, ao abrigo da Lei
Aplicável ou nos termos deste Contrato.

“Concentração” significa o processo para a concentração do Minério realizado pela Instalação
de Concentração de Minerais para produzir o Concentrado de Minerais Pesados.

“Área do Contrato” significa as áreas cobertas pela Concessão Mineira e pela Licença de
Prospecção e Pesquisa 431/L/96 e as Licenças de Prospecção e Pesquisa a emitir relativamente às
Áreas “A”, “B" e “C" conforme descritas e delimitadas no Anexo “A” incluindo, de acordo com os
termos definidos neste Contrato, qualquer alargamento ou qualquer área adicional não contígua e
excluindo quaisquer porções dessa área cujos direitos do Contratado tenham sido, de tempo a
tempo, abandonados ou dos quais tenha desistido. a

“Contratado” significa a KMML, seus sucessores ou qualquer outra Pessoa a quem tenham
cedido os seus direitos e obrigações de acordo com os termos deste Contrato. Uma referência ao
Contratado deve incluir uma referência a qualquer Operador ou Sub-Contratado do Contratado na
medida em que tal Operador ou Sub-Contratado estejam a realizar Operações de Minerais Pesados
nos termos de um contrato ou outro acordo com o Contratado.

“Incumprimento” significa, a menos que seja expressamente indicado em contrário nos termos

«deste Contrato, uma violação de qualquer disposição deste Contrato incluindo os termos e condições

das Licenças de Prospecção e Pesquisa e Concessão Mineira, ou de qualquer disposição da Lei de
- Minas ou uma violação de qualquer outra Lei Aplicável que tenha um impacto concreto no
“desempenho das Operações de Minerais Pesados.

“Área do Jazigo” significa qualquer porção da Área Mineira onde as operações de Prospecção e
Pesquisa realizadas ao abrigo de qualquer Licença de Prospecção e Pesquisa ou Concessão
Mineira respeitante a Minerais Pesados ou outros minerais-detido em nome, ou para o benefício, do
Contratado, Recursos de Minerais Pesados tenham sido identificados como um Recurso Mineral ou
como uma Reserva que seja comercialmente viável para Mineração pelo Contratado.

“Dólares” — significa Dólares dos Estados Unidos constituindo a moeda corrente legal dos Estados
Unidos da América.

“Data Efectiva” significa o primeiro dia do Mês a seguir ao Mês em que foi assinado pelas
partes aqui mencionadas este Contrato.

“Licença de Prospecção e Pesquisa" significa a Licença de Prospecção e Pesquisa 431/L/96 e as
Licenças de Prospecção e Pesquisa a emitir relativamente às Áreas “A”, “B" e “C" conforme descritas
e delimitadas no Anexo “A* para Minerais Pesados emitida ao abrigo de e de acordo com a Lei de
Minas e os termos e condições deste Contrato.

“Área de Licença” significa as áreas cobertas pela Licença de Prospecção e Pesquisa 431/1/96 e
as Licenças de Prospecção e Pesquisa a emitir relativamente às Áreas “A”, “B" e “C” conforme
descritas e delimitadas no Anexo “A” incluindo, de acordo com os termos deste Contrato, qualquer
alargamento ou qualquer área adicional não contígua concedida, mas excluindo quaisquer porções
dessa área que tenham sido abandonadas ou das quais tenha desistido.

“Acção de Expropriação” significa qualquer nacionalização, expropriação ou outra forma de
intervenção pelo GOM, ou qualquer medida ou medidas que, individual ou conjuntamente, tenham um
efeito equiparado ou igual.

“Governo” o Governo da República de Moçambique incluindo qualquer órgão, subdivisão,
instrumentalidade ou agente do Governo da República de Moçambique, mas excluindo os tribunais
judiciais da República de Moçambique;

“Minerais Pesados”. significa ilmenite, rutile, zircão e leucoxene ou qualquer combinação destes,
encontrados na areia ou outras rochas-mães.

“Concentrado de Minerais Pesados”, é o resultado do processo de concentração realizado sobre o
Minério e que contem pelo menos 70% de Minerais Pesados.

“Dados sobre Minerais Pesados” significa os registos de perfurações, incluindo secções de
perfuração, fotografias aéreas e imagens de satélite, fitas magnéticas, amostras nucleares e
duplicados amostrais, bem como toda a outra informação geológica, geoquímica, geofísica e todos
Os outros dados incluindo interpretações e análises preparadas por, para, ou obtidas por, ou para o
Contratado no decurso da realização das Operações de Minerais Pesados.

bjoz

“Operações de Minerais Pesados” significa a prospecção, pesquisa, avaliação, desenvolvimento,
construção, Mineração, transporte, manuseamento, disposição, compra e venda de Concentrado de
Minerais Pesados, Minerais Associados e Sub-produtos, bem como todas as outras actividades
necessárias para esse efeito e ocasionais para esse fim, realizadas ao abrigo deste Contrato pelo
Contratado. Uma referência a Operações de Minerais Pesados inclui uma referência aos respectivos
programa e orçamento de prospecção e mineração para a realização dessas Operações de Minerais

Pesados.

“Minério de Minerais Pesados” ou “Minério” significa quaisquer rochas, solos ou areias contendo
Minerais Pesados

“Produto de Minerais Pesados" ou “Produto” significa Concentrado de Minerais Pesados sobre cujo
valor é pagável a imposto sobre a produção (royalty).

“Relatórios de Minerais Pesados” significa todos os relatórios geológicos, geofísicos, técnicos,
financeiros, económicos e comerciais, estudos, análises e interpretações preparadas ou obtidas por,
ou para o Contratado relacionados com a Área Mineira ou com as Operações de Minerais Pesados

“Areias de Minerais Pesados” significa os Minerais Pesados localizados em jazigos aluviais.

“Imóveis” significa bens que, devido a sua natureza, destino ou o objecto ao qual está ligado, não se
podem mexer ou ser removidos, tal como infraestrutura, terra e direitos relativos a terra.

“Situação de Incumprimento” tem o significado mencionado no Artigo 15 sobre Término.

“Recurso Indicativo” ou “Recurso Mineral Indicativo” significa aquela parte de um Recurso Mineral
da qual se tenha retirado uma amostra e que tenha sido examinada geo-cientificamente tais como
afloramentos, perfurações, trincheiras, covas e aberturas subterrâneas demasiados distantes entre si
para confirmarem, mas suficientemente aproximadas para permitirem uma informação razoavelmente
confiável da continuidade, quantidade e qualidade, formato, dimensão, densidade, teor e
continuidade da ocorrência Mineral com um razoável (mas não elevado) grau de confiança.

“Recurso Inferido" ou “Recurso Mineral Inferido” significa aquela parte de um Recurso
Mineral que tenha sido inferido a partir de dados amostrais geo-cientificos com continuidade
pressuposta mas não verificada (a partir de locais tais como afloramentos, perfurações e trincheiras)
que permitem uma estimativa da quantidade e qualidade da ocorrência de Minerais com um baixo

nível de confiança.

“Recurso Medido" ou “Recurso Mineral Medido” significa um Recurso que tenha sido intersectado e
testado por perfurações, abertura de subterrâneos e outros procedimentos de amostragem em locais
que incluem afloramentos suficientemente aproximados para permitir a estimativa da quantidade e
qualidade do Recurso incluindo o formato, dimensão, densidade, teor e continuidade da ocorrência
Mineral com um elevado grau de confiança.

“Metical" significa a moeda nacional oficial que constitui moeda legal na República de
Moçambique.

“Mineral” significa quaisquer compostos químicos que ocorrem naturalmente a partir dos quais
sejam formadas rochas e exclui o petróleo, para os fins deste Contrato e da Lei de Minas.

“Contrato Mineiro “ ou “Contrato” significa este Contrato, dando a conhecer os termos e condições
que regulam a realização de operações ao abrigo da Licença de Prospecção e Pesquisa 431/L/96 (tal
como vem estipulado em 3.5) e as Licenças de Exploração a ser emitidas a respeito das Áreas “A”,
“Bre “C", como vêm delineadas no mapa exposto no Anexo “A” e/ou na Concessão Mineira a ser
emitida à KMML, conforme os artigos 26 e 28 do Regulamento.

“Instalação de Concentração de Minerais” significa a instalação e equipamento que concentra O
Minério proveniente da draga e produz o Concentrado de Minerais Pesados.

L ” A
“Mineração” ou “Minerar significa a extracção de Minério de Minerais Pesados através de
dragagem ou escavação antes da Concentração e Processamento.

“Área Mineira" ou “Área de Concessão” significa inicialmente a Área “A” coberta pela Concessão
Mineira a ser emitida, conforme descrita e delimitada no Anexo “A” incluindo, de acordo com os
termos definidos neste Contrato, qualquer alargamento ou qualquer área adicional não contígua mas
excluindo quaisquer porções dessa área que tenham sido abandonadas ou das quais se tenha
renunciado

“Lei de Minas” significa a Lei 2/86 de 18 de Abril.

“Legislação Mineira” significa a Lei de Minas e o respectivo Regulamento, a Lei 5/94 e o Decreto
53/94.

“Concessão Mineira” significa a Concessão Mineira a ser emitida ao abrigo dos artigos 26 e 28 do
Regulamento e de acordo com a Lei de Minas e os termos e condições deste Contrato.

“Programa de Operações Mineiras” significa o programa e orçamento para a realização de
Operações de Minerais Pesados incluindo o plano para o Encerramento da Mina, conforme possa ter
sido emendado de tempo a tempo, aprovado pelo MIREME na execução deste Contrato e a emissão
das Licenças de Prospecção e Pesquisa e Concessões Mineiras subjacentes, conforme referido nos
artigos 1.11(b) e 26.3 do Regulamento.

“Regulamento” significa o regulamento, ou uma disposição contida nesse regulamento,
promulgado ao abrigo do Decreto n.º 13/87 de 24 de Fevereiro

“Moçambique” significa a República de Moçambique.
“Movel” significa um bem corpóreo ou incorpóreo e todos os bens que não são imóveis.

“Operador” significa um indivíduo ou pessoa colectiva que realiza Operações de Minerais Pesados
sob contrato com o Contratado.

“Parte” ou Partes” significa o MIREME e o Contratado, individual ou colectivamente, consoante foro
caso. As referências neste Contrato a qualquer Parte incluem referências aos seus respectivos
representantes legalmente autorizados, Sub-Contratado, Operador, sucessores e cessionários
autorizados.

“Reserva Provável" ou “Reserva Mineral Provável" significa a parte explorável de um Recurso
Medido ou Indicativo a respeito do qual os factores de Mineração, metalúrgicos, económicos,
comerciais, ambientais, sociais, governamentais e legais tenham sido avaliados e considerados,
permitindo uma avaliação das quantidades exploráveis, volume ou teor de Reservas Minerais, mas
possuindo um nível inferior de confiança ao das Reservas Minerais Comprovadas, devido a factores
geológicos ou outros factores modificadores conforme se referiu anteriormente.

“Processamento” significa sem limitação, qualquer método de tratamento, moagem, separação
e/ou beneficiação de Concentrado de Minerais Pesados.

“Data de Produção” significa o primeiro dia do Mês Civil seguinte ao Mês Civil no qual há produção
de Minerais Pesados a partir da Área de Concessão para venda ou disposição durante a validade da
Concessão quando a produção diária média de Produtos de Minerais Pesados seja pelo menos
cinquenta (50) por cento da capacidade prevista da Mina.

“Financiador(es) do Projecto” significa os bancos,
2:2:

2.3

24

2.5

outros financiadores que forneçam financiamento ou realizam o refinanciamento do mesmo ou que
estão sub-rogados aos direitos de tais financiadores.

“Reserva Comprovada” ou “Reserva Mineral Comprovada” significa a parte explorável de
um Recurso Mineral Medido a respeito do qual os factores de Mineração, metalúrgicos, económicos,
comerciais, ambientais, sociais, governamentais e legais tenham sido avaliados e considerados,
permitindo, no momento da apresentação de relatório, uma avaliação das quantidades exploráveis,
volume ou teor de Reservas Minerais.

“Reserva” ou “Reserva Mineral" significa a parte explorável de um Recurso Mineral Medido ou
Indicativo a respeito do qual a viabilidade técnica e económica tenha sido avaliada e que,
dependendo do grau de confiabilidade geo-científica quantificada dos dados de amostragem, possa
ser categorizado como Reservas Prováveis ou Comprovadas.

“Recurso” ou “Recurso Mineral” significa uma concentração ou ocorrência Mineral localizada e
identificada a partir da qual possam ser recuperados minerais úteis e economicamente valiosos e
que, dependendo do grau de confiabilidade geo-científica quantificada dos dados de amostragem,
possa ser categorizada como um Recurso Inferido, Indicativo ou Medido.

“Estado” significa o Governo da República de Moçambique e qualquer entidade subordinada
incluindo o MIREME.

“Sub-Contratado" | significa qualquer Pessoa ou empresa (incluindo uma parceria) que, ao abrigo
de um contrato realizado com o Contratado. Executa ou desempenha quaisquer serviços
relacionados com Operações de Minerais Pesados.

“Terceiro” | significa uma Pessoa que não seja o Contratado, nem uma Pessoa constituinda o
Contratado, um Afiliado do Contratado, um Afiliado de qualquer Pessoa constituindo o Contratado,
qualquer Operador, Sub-Contratado ou qualquer parte deste Contrato.

“Tonelada” significa a tonelada métrica (unidades S.1.).

Este Contrato constitui um contrato feito ao abrigo do artigo 8 da Lei de Minas contendo os termos e
condições que implementam as disposições da Lei de Minas e que regem a Concessão Mineira e as
Licenças de Prospecção e Pesquisa conforme previstas e emitidas ao abrigo deste Contrato. Na
medida em que os termos e condições deste Contrato modificam ou excluem especificamente
qualquer disposição da Lei de Minas ou qualquer outra lei conforme autorizado pela Lei de Minas ou
outra lei aplicável, os termos e condições deste Contrato devem prevalecer.

Todos os dados, quaisquer solicitações, pedidos ou comunicações serão dirigidas ao Ministro dos
Recursos Minerais e Energia e submetidas à Direcção Nacional de Minas.

Excepto quando o contexto exija de outro modo, o singular inclui o plural, o masculino inclui o

feminino e vice-versa. v

Todo o Contrato reflecte e constitui o acordo das Partes quanto aos seus direitos e obrigações ao
abrigo deste Contrato bem como os termos e condições das Licenças atribuídas ao abrigo deste
Contrato. A divisão deste Contrato em artigos, cláusulas e sub-cláusulas, parágrafos e a inserção de
títulos e a provisão de um índice são apenas feitos para conveniência de referência e não devem
afectar a construção ou interpretação daí resultante. Excepto quando sg indicar de outro modo,
qualquer referência a um Artigo, Cláusula, Sub-Cláusula, Parágrafo, Angxojou Secção constitui uma

29

2.10

referência a um Artigo, Cláusula, Sub-Cláusula, Parágrafo, Anexo ou Secção deste Contrato.
Qualquer referência a um Artigo inclui todas as Cláusulas, Sub-Cláusulas e Parágrafos e
semelhantemente uma referência a uma cláusula inclui qualquer sub-cláusula ou parágrafo dessa
cláusula. Os Anexos deste Contrato são parte integral do mesmo e as referências aos Anexos
referem-se aos Anexos a este Contrato a menos que seja especificado de outro modo.

As palavras “inclui”, “incluir” e “incluindo” devem ser sempre entendidas como se fossem seguidas
pelas palavras “sem limitação”.

As referências a dias, semanas, meses, anos, diariamente, semanalmente, trimestralmente ou
anualmente são referências a dias, semanas, meses e anos do calendário Gregoriano.

As palavras que significam pessoas ou Partes devem incluir empresas, parcerias, sociedades e
quaisquer associações que possuem capacidade jurídica, bem como qualquer entidade ou instituição
governamental

Sempre que neste Contrato se determine no sentido de conceder ou emitir qualquer notificação,
incluindo qualquer endosso, consentimento, aprovação, autorização, licença, permissão, renúncia,
certificado ou determinação por qualquer pessoa, a menos que seja especificado de outro modo
neste Contrato, tal notificação, incluindo qualquer endosso, consentimento, aprovação, autorização,
licença, permissão, renúncia, certificado ou determinação devem ser feitos por escrito e as palavras
ou derivados das palavras “notificar”, “endossado”, “consentir”, “aprovado”, “autorizar”, “licenciar”,
“permitir”, “renunciar”, “certificado” ou “determinado” serão interpretadas de acordo.

Sempre que neste Contrato seja feita uma disposição para a concessão ou emissão pelo MIREME ou
Governo de qualquer autorização, licença, permissão, aprovação, endosso, consentimento ou outra
determinação, a menos que seja especificado de outro modo neste Contrato:

a) tal autorização, licença, permissão, aprovação, endosso, consentimento ou outra determinação
não deve ser recusada sem motivo razoável e a palavra “autorização”, “licença”, “permissão”,
“aprovação”, “consentimento”, “aprovado”, “endosso”, “discrição” “determinado” ou outra
determinação devem ser entendidos nessa conformidade; e

qualquer autorização, licença, permissão, aprovação, endosso, consentimento ou outra
determinação (“aprovação”) pelo MIREME ou outra autoridade do Governo deve, a menos que se
especifique de outro modo na Lei Aplicável ou neste Contrato, ser considerada como tendo sido
dada e a Empresa será autorizada a receber a documentação escrita desse aprovação se, dentro
de sessenta (60) dias após o recebimento pelo MIREME ou outra autoridade do Governo ou outro
periodo estipulado na legislação respectiva, o Contratado não tiver recebido notificação da
aprovação ou comentários detalhados a respeito da aprovação requerida.

A respeito de qualquer autorização a ser dada por outra entidade do Governo, o compromisso

referido neste número 2.10 limita-se ao desempenho pelo Ministério dos Recursos Minerais e
Energia dos seus melhores esforços para apoiar o Contratado para obter a autorização respectiva

b

(e)

As Leis de Moçambique significa as leis, decretos, diplomas, despachos e quaisquer outros
instrumentos legislativos incluindo códigos, ordens, regras, regulamentos, ordens regulatórias
normativas, resoluções, posturas, avisos e outras directivas ou normas similares cujo cumprimento
seja obrigatório, e que tenham sida, oficialmente publicados e disponibilizados para distribuição ao
público em geral.

Artigo 3 CONCESSÃO DE DIREITOS E PRAZO

ai

3.2

3.3

331

3.3.1

3.3.1

334

3.3.1

O Contratado, na medida em que os seus direitos e obrigações aqui especificados subsistem, nos
termos e condições estabelecidos ou aqui referidos, possui o direito exclusivo de realizar Operações
de Minerais Pesados em, sobre, ou por baixo da Área do Contrato.

O Contratado terá o direito de adquirir Minério de Minerais Pesados e Concentrados de Minerais
Pesados a partir de terceiros para fins de processamento, venda e exportação.

“Ao pedido devidamente formulado pelo Contratado, de acordo com os artigos 25.2, 26 e 28.1 do
Regulamento e o disposto deste Contrato, o Ministro dos Recursos Minerais e Energia vai outorgar o
- pedido e emitir a Concessão Mineira a favor do Contratado a respeito da Área «A» conforme
delineado no no mapa em Anexo A. Sujeito a, e de acordo com os termos e condições deste Contrato,
a Concessão Mineira e os direitos e obrigações do Contratado devem subsistir por um período inicial
de vinte e cinco (25) anos e, de acordo com as disposições seguintes, por qualquer prorrogação por
período que não exceda quinze (15) anos, conforme o disposto no artigo 34.1.(b) do Regulamento

Mediante a apresentação de pedido, não depois de um (1) ano antes do final do prazo
especificado em 3.3, no sentido da prorrogação do prazo da Concessão Mineira de acordo com o
$rtigo 32.1 do Regulamento, o MIREME deve conceder a prorrogação, desde que, ao abrigo dos
termos dos artigos 32 e 33 do Regulamento, se verifique o seguinte:

1 o Contratado não se encontre em Situação de Incumprimento, e

.2 existam suficientes Reservas de Minério e Recursos de Minério para justificar a Mineração
rentável e o Contratado esteja envolvido em Operações de Minerais Pesados; e

.3 o Contratado tenha submetido um programa de Operações de Minerais Pesados para o período
de prorrogação, incluindo projecção de custos, investimentos e receitas a partir das Operações de
Minerais Pesados a serem desenvolvidas durante o período da prorrogação, qualquer alteração no
método de extracção e Processamento, qualquer aumento ou redução na produção mineral e as
reservas e/ou recursos minerais económicas estimadas; e

.4 o Contratado demonstrar a existência de Reservas Comprovadas ou Prováveis ou, em relação a
essas Reservas ou à Área Mineira existente, Recursos Indicativos ou Inferidos.

3.3.2 Os termos de 3.3.1 devem aplicar-se a prorrogações subsequentes, se os houver, que o

3.4

3.5
3.5.1

3.5.1

3.5.1

Contratado possa requerer.
Todos os períodos de interrupção devidos à ocorrência ou impacto de Casos de Força Maior devem
ser acrescentados à duração total do prazo no cálculo do período de validade conforme referido no
artigo 45.3 do Regulamento e Artigo 13.
Licenças de Prospecção e Pesquisa

O Contratado mantém várias licenças de prospecção e pesquisa para Minerais Pesados e

minerais associados em áreas licenciadas adjacentes e vizinhas, nomeadamente a Licença de
Prospecção e Pesquisa 431/1/96.

1 Conforme o disposto em 3.3, uma Concessão Mineira será emitida respeitante a Área “A”. Área
“A" junto com a Área “B" fará parie da Área de Licença da Licença de Prospecção e Pesquisa a
ser emitida no término da Licença de Prospecção e Pesquisa 431/L/96. Quando a Concessão
Mineira for emitida relativamente à Área “A”, a Área “A” será abandonada e tirada da Área de
Licença e já não será sujeita a essa Licença de Prospecção e Pesquisa.

.2 No que respeita aos jazigos de Minerais Pesados noutros logais dentro das Áreas de Licença, o
Contratado deve, após notificação escrita da descoberta co ç NO do pedido de inclusão de tais

io

3.5.2.6 O Contratado terá o direito de ser pago ao justo valor do mercado pelas benfeitorias e por
quaisquer operações de identificação e definição dos recursos e reservas de Minerais Pesados na
Área de Licença em questão. O Contratado terá o direito de deduzir o valor não compensado das
Operações de Minerais Pesados e/ou das benfeitorias como despesas de desenvolvimento
amortizaveis respeitantes às receitas de uma mina em operação.

3.5.2.7 A realização de reconhecimento, prospecção, exploração ou outra actividade mineira respeitante
- a Minerais Pesados por um Terceiro está dependente e não deve perturbar as Operações de
Minerais Pesados.

3.5.3 Em todos outros aspectos, os direitos e obrigações do Contratado respeitantes a Licença de
Prospecção e Pesquisa431/L/96, incluindo prorrogações e as obrigações do Contratado
respeitantes a condução das Operações de Minerais Pesados nestas Áreas da Licença devem
estar como se encontram definidos nas referidas Licenças, nos Programas de Trabalhos de tais
Licenças e de qualquer modo, em conformidade com com a Lei de Minas e seu Regulamento.

3.6 Se expirar o prazo de qualquer Licença de Prospecção e Pesquisa ou Concessão Mineira enquanto
estiver pendente o pedido de prorrogação, havendo este sido apresentado dentro do prazo, devem
aplicar-se as disposições dos artigos 20.2 e 34.2 do Regulamento. O pedido de prorrogação deve ser
considerado como haver sido apresentado dentro do prazo se tiver sido submetido antes da data de
término ou se de algum modo tiver sido aceite pelo MIREME.

Minerais Associados e Sub- Produtos.

3.7 Se no decurso das Operações de Minerais Pesados, quaisquer Minerais Associados forem
encontrados juntamente com Minerais Pesados, o Contratado deve notificar o MIREME sobre essa
descoberta. A notificação da descoberta incluirá:

* os detalhes geológicos e técnicos relevantes incluindo as quantidades e características dos
Minerais Associados;

e seo Mineral Associado pode ser comercialmente explorado;

* no caso do Contratado não pretender Minerar o Mineral Associado, uma declaração sobre
este facto;

* no caso do Contratado pretender Minerar o Mineral Associado deve requerer um pedido de
Concessão separada ou os aditamentos relevantes às Operações de Minerais Pesados que
estão sendo realizadas ao abrigo da Concessão existente.

3.741 O MIREME deve conceder a essa solicitação a emissão de um título ao Contratado ou de emenda
às Operações de Minerais Pesados, de acordo com a Cláusula 3.7, desde que os termos da
disposição desse Mineral Associado após a sua extracção e separação de Minerais Pesados
(incluindo a taxa do imposto sobre a produção) sejam regidos pelas disposições aplicáveis da
Legislação Mineira.

3.8 Se o Mineral Associado não tiver potencial comercial e, de acordo com a Cláusula 3.9, por opção do
Contratado e desde que seja tecnica p economicamente viável, pode-se estabelecer uma provisão no
programa de Operações de Minerais Pesados para armazenar o Mineral Associado ou conservá-lo de
outra forma para exploração eventual)

Sub-Produtos
3.9 Após notificação enviada no relatório com detalhes sobre produção e dados de venda, o Contratado

3.5.2

3.5.2.1

3.5.2.2

3.5.2.3

3.5.2.4

3.5.2.5

jazigos nos termos e condições da Concessão Mineira a ser emitida conforme o definido neste
Contrato, ser autorizado a incluir tais jazigos sob a Concessão Mineira. Alternativamente, se o
Contratado optar por requerer uma Concessão Mineira separada para o desenvolvimento e
produção de tais jazigos, tal Concessão separada será emitida a favor do Contratado.

Expirado o prazo da Licença de Prospecção e Pesquisa 431/L/96, o MIREME deve emitir uma
Licença de Prospecção e Pesquisa a respeito das Áreas «A» e «B» do mapa no Anexo «A» e uma
Licença separada respeitante à área identificada como «C» no mapa em Anexo «A». Quando a
Concessão Mineira for emitida relativamente à Área “A” conforme o disposto no 3.3, a Área “A”
será abandonada e tirada da Área de Licença. O prazo de cada uma de tais Licenças de
Prospecção e Pesquisa será de dois anos. O decurso do prazo destas Licenças de Prospecção e
Pesquisa e o desenvolvimento de quaisquer Operações de Minerais Pesados será suspensa de
acordo com o número 4 do artigo 19 do Regulamento, dependendo das seguintes condições:

O Contratado deve pagar em cada trimestre numa base.anual uma taxa de direitos minerais no
montante de US$ 1.00 por hectare mais um ajustamento por qualquer inflação usando o Indice de
Preço ao Produtor publicado pelo Bureau Of Labor Statistics dos EUA para determinar o
ajustamento em relação a data da emissão da Licença de Prospecção e Pesquisa.

A qualquer momento, o Contratado pode notificar o Ministério dos Recursos Minerais e Energia
que ele pretende iniciar Operações de Minerais Pesados incluindo a Mineração de Minerais
Pesados localizados dentro de tais áreas e requerer a inclusão de tais jazigos sob os termos e
condições da Concessão Mineira a ser emitida conforme o definido neste Contrato.
Alternativamente, se o Contratado optar por requerer uma Concessão Mineira separada para o
desenvolvimento e produção de tais jazigos, tal Concessão separada será emitida a favor do
Contratado.

À qualquer momento após dois anos contados apartir da data da emissão da Licença de
Prospecção e Pesquisa, caso um Terceiro indique a sua prontidão e capacidade de iniciar a
mineração de uma ou outra Área de Licença relativamente às Áreas “A” e “B”, e tiver submetido
um programa comercialmente viável de Operações de Minerais Pesados aprovado de acordo com
os critérios estabelecidos nos artigos 26.2 e 26.3 do Regulamento, ou o Ministro dos Recursos
Minerais e Energia de algum modo tiver uma base documentada de que é prudente e viável iniciar
a Mineração nas áreas sobre as quais incide estas Licenças de Prospecção e Pesquisa, o
Ministro dos Recursos Minerais e Energia notificará o Contratado e providenciando-lhe com os
detalhes do proposto programa de Operações dos Minerais Pesados. O Contratado, terá direito de
preferência em relação a tais Terceiros, a ser exercido por aviso escrito dentro de cento e vinte
dias da recepção do aviso, de iniciar o desenvolvimento da Mineração do Minerais Pesados em
tais Áreas de Licença, nos termos de uma Concessão Mineira emitida ao abrigo deste Contrato ou
nos mesmos ou similares termos e condições que as negociadas com/ou oferecidas pelo ou a um
Terceiro ou proposta pelo Ministro dos Recursos Minerais e Energia.

Em nenhuma circunstância o MIREME emitirá um título a um Terceiro para reconhecimento,
prospecção e pesquisa, exploração, mineração ou outra actividade mineira respeitante a Minerais
Pesados nas Áreas de Licença, a não ser que o Contratado tenha sido informado dos termos e
condições negociadas com e/ou oferecidas por ou a um Terceiro e tenha sido dada oportunidade
de realisar tais Operações de Minórais Pesados nos mesmos ou similares termos como as
fornecidas ao Terceiro para uma prospecção, pesquisa e/ou desenvolvimento eficientes dos
Minerais Pesados.

Se o Contratado informar o Ministro dos Recursos Minerais e Energia que não quer exercer o
direito de preferência, então a Licença de Prospecção e Pesquisa deve ser emendada para
reflectir o abandono da área em questão ou se for o caso A á rea, 6 sando assim a
Licença de Prospecção e Pesquisa. 488 8

Outro:
3.10

3.10.1

s Minerais
Quando, no decurso da realização de Operações de Minerais Pesados, o Contratado descobrir dentro

da Área Mineira quaisquer Minerais de valor comercial potencial, além dos Minerais Pesados e
Minerais Associados, o Contratado deve notificar imediatamente o MIREME sobre a descoberta. O
Contratado terá, com direito de preferência sobre Terceiros, o direito de explorar, desenvolver e
produzir esses Minerais.

“Em nenhum caso, o MIREME poderá emitir um título a Terceiros para o reconhecimento, prospecção

é pesquisa, exploração, Mineração ou outra actividade mineral a respeito desses Minerais, a menos
que o Contratado tenha primeiro sido comunicado do facto sobre os termos e condições negociados

“com e/ou oferecidos por ou a um Terceiro. Dentro do período de sessenta (60) dias a partir do

3.10.2

recebimento desta notificação, o Contratado terá oportunidade de obter um título para esse mineral
nos mesmos termos e condições do que os negociados com e/ou oferecidos por ou a um Terceiro.

A realização do reconhecimento, prospecção e pesquisa, exploração, ou outra actividade mineral a
respeito desses outros Minerais pelo Contratado ou por umiTerceiro está sujeita e não deve interferir
com as Operações de Minerais Pesados.

Método de Mineração

311

3.13.1

343.2

314

As Operações de Minerais Pesados devem ser realizadas ao abrigo dos termos e condições
estabelecidos no Programa de Operações Mineiras do Anexo B e incorporado como parte deste
Contrato.

O quadro do emprego e programa de formação estabelecidos no Programa de Operações Mineiras
deve obedecer às exigências de formação e emprego estabelecidas nos artigos 26.3(ix) e 29.4(c) do
Regulamento, Lei n.º 8/98 de 20 de Julho, artigo 5.2 do Decreto n º 25/99 de 24 de Maio e outros
regulamentos da Lei do Trabalho aplicáveis.

Em cumprimento das suas obrigações ao abrigo dos artigos 26.3(c) e 69 do Regulamento e da Lei n.º
20/97 de 1 de Outubro, o Contratado terá realizado um estudo de impacto ambiental analisando o
impacto das Operações de Minerais Pesados sobre a terra, água, ar, recursos biológicos e naturais e
aglomerados populacionais.
As obrigações do Contratado a este respeito serão conforme se estabelece geralmente no
Programa de Operações Mineiras (Anexo “B") e mais especificamente estipulado no Plano de
Encerramento (Anexo “B”) para a operação e eventual encerramento das Operações de Minerais
Pesados na Área do Contrato.

O Contratado pode, de vez em quando, alterar ou acrescentar o Programa de Operações Mineiras
e o Plano de Encerramento após apresentação da documentação respectiva ao MIREME.

No caso de uma emergência ou circunstância extraordinária que exija acção imediata, o Contratado
pode tomar todas as medidas razoáveis que considere apropriadas ou aconselháveis. Neste
contexto, “uma emergência ou circunstância extraordinária" significa uma situação ou ocorrência, quer
existente ou iminente, resultando de um acto humano ou natural, a qual, se não forem tomadas
medidas correctivas imediatas, possa resultar em morte, danos pessoais ou lesões a qualquer
Pessoa, ou perda ou dano a quaisqubrbens relacionados com as Operações de Minerais Pesados ou
quaisquer recursos naturais ou biológicos.

'

Artigo 4 ÁREA MINEIRA E ABANDONO

41

4.2

A Área Mineira, na Data Efectiva, será considerada como compreendendo uma área de 16.000
hectares, conforme descrito e delimitado na Área “A” no mapa no Anexo “A” e pode ser reduzida de
vez em quando ou, conforme o caso, alargada em acordo com os termos deste Contrato.

Ao abrigo do artigo 37 do Regulamento, o Contratado pode, em qualquer momento da duração da
Concessão e por notificação com antecipação de seis (6) meses, renunciar os seus direitos a respeito

“do todo ou parte da Área Mineira. Desde que as obrigações do Contratado, conforme detalhado nos

Planos de Encerramento, tenham sido cumpridas, o MIREME deve aprovar o abandono. Se o
MIREME não responder à notificação de abandono durante o período de seis meses a partir da

- notificação, a aprovação deve ser considerada como tendo sido concedida.

4241

4.24

425

A notificação de abandono deve ser acompanhada por um relatório das Operações de Minerais
Pesados realizadas no momento na área a ser abandonada e uma comunicação sobre as razões
para o abandono.

Bens móveis ou imóveis devem ser dispostos conforme estipulado em 15.12 e de outro modo de
acordo com o Plano de Encerramento.

Quaisquer dados fornecidos pelo Contratado ao Ministro dos Recursos Minerais e Energia de
acordo com o artigo 44.1(c) do Regulamento devem ser mantidos nos termos de confidencialidade
rigorosa pelo MIREME, seus funcionários e trabalhadores até à extinção deste Contrato e de outro
modo de acordo com o Artigo 12.

Sujeito ao cumprimento do Contratado com as disposições deste Artigo, o abandono terá efeito no
final dos períodos de notificação acima referidos.

Qualquer porção da Área Mineira assim abandonada cessará de formar parte da Área Mineira e o
Contratado deve ser liberado das suas obrigações ao abrigo deste Contrato no que respeita à área
abandonada.

Quando o Contratado propõe o abandono de toda a Área Mineira, o Contrato prescreverá
imediatamente na data do abandono.

Alargamento da Área Mineira

43

Quando qualquer jazigo de Minerais Pesados descoberto pelo Contratado no decurso de Operações
de Minerais Pesados se prolongue para além dos limites da Área Mineira ou esteja localizado dentro
da Área de Licencia sujeito a qualquer Licença de Prospecção e Pesquisa, o Contratado pode, ao
abrigo do artigo 43 do Regulamento, requerer ao MIREME o alargamento de ou adição à Área
Mineira para incluir toda a área desse jazigo de Minerais Pesados. O MIREME deve conceder a esse
pedido os mesmos termos e condições deste Contrato, desde que no caso de uma extensão do
jazigo para uma área não coberta por uma Concessão Mineira ou Licença de Prospecção e Pesquisa
mantida pelo Contratado, tal alargamento seja submetido aos direitos exclusivos mantidos por
qualquer outra Pessoa para mineração e produção de Minerais Pesados em relação a essa área ou
outros direitos existentes. Quando um pedido para alargamento ou extensão é concedido ao abrigo
desta disposição, a Área Mineira será considerada como incluindo a área referida e o Anexo “A” será
emendado em conformidade com essa alteração.

Artigo 5 PERÍODO DA CONCESSÃO MINEIRA

Fase de Desenvolvimento da Mina

5.1 A“Fase de Desenvolvimento da Mina” significa o período que inicia a partir da data da emissão da
Concessão Mineira e termina após o término da construção e comissionamento da draga mineira e
das instalações relacionadas da Instalação de Concentração de Minerais. A Fase de
Desenvolvimento da Mina terá uma duração inicial de dois anos.

5.1.1 * No caso de incapacidade do Contratado em cumprir com a Data de Produção por razões que
incluam demoras resultantes da iniciação da operação da draga mineira e da Instalação de
Concentração de Minerais, a duração da Fase de Desenvolvimento da Mina será prorrogada, a
pedido do Contratado, se:

(a) as actividades de desenvolvimento do projecto e a sua implementação estiverem em curso;
e

(b) | O Contratado apresentar um Programa de Operações Mineiras emendado para a periodo
em questão;

(c) | O Contratado apresentar um relatório dos trabalhos descritos em 5.2 realizados a respeito
do desenvolvimento da mina.

5.1.2 Qualquer prorrogação da Fase de Desenvolvimento da Mina não excederá cumulativamente três (3)

anos

5.2 Durante a Fase de Desenvolvimento da Mina o Contratado deve:

5.21 realizar as operações do projecto e operações de preparação do local e do financiamento;

522 realizar ou adquirir, conforme o caso, a construção e o início da operação da mina incluindo a
Instalação de Concentração de Minerais, a draga e infraestrutura relacionada, bem como
quaisquer estradas, sistemas de energia e água; e

5.2.3 iniciar a produção regular de Minerais Pesados a partir da Área Mineira de acordo com o
Programa de Operações Mineiras. Produção regular deve significar a extracção de Minerais
Pesados da Mina em quantidades suficientes para permitir o Processamento regular e eficiente
para a produção e venda de Concentrado de Minerais Pesados (e não para objectivos de qualquer
programa de análise e teste de amostras)

Fase de Produção

5.3 A Fase de Produção no que diz respeito a qualquer Área Mineira deve começar na Data de Produçao
e continuar durante o prazo coincidente com o da Concessão Mineira conforme definido na Cláusula
3.3 ou até que a Concessão e este Contrato tenham terminado de acordo com o Artigo 15, consoante
o que for menor.
5.4 O Contratado compromete-se a empreender esforços razoáveis e prudentes para cumprir com a Data
de Produçao dentro do período de dois (2) anos da Fase de Desenvolvimento da Mina conforme
estipulado em 5.1, sujeito a qualquer prorrogação conforme disposto em 5.1.

v
Artigo 6 DISPOSIÇÕES CAPACITANTES
8.1 Em aditamento e como complemento necessário aos direitos estipulados no Artigo 3 a respeito da

direcção de Operações de Minerais Pesados, o Contratado terá.os intes direitos para os fins da
realização das Operações de Minerais Pesados:

6141

6:1:2

6.1.3.1

6.1.5

6.1.6
6.1.7

6.1.11

6.1.12

6.1.13

o direito exclusivo de ingressar e ocupar a Área Mineira para o objectivo da direcção de
actividades mineiras durante o prazo de qualquer Concessão Mineira e no que respeita a qualquer
Área Mineira.

O direito exclusivo de dirigir as Operações de Minerais Pesados dentro da Área Mineira e nesse
lugar remover, tratar e dispor de sobrecarga, madeira e outro material incluindo Minério e outras
obstruções, para realizar perfurações, trincheiras de teste e outras escavações, tomar, remover e
se necessário, exportar amostras incluindo amostras volumosas para teste e análise num
laboratório ou como parte de uma Instalação piloto ou para estudo e prospecção de mercado.

a autorização de adquirir o exclusivo direito de uso e aproveitamento da terra no que respeita a
toda ou qualquer porção da Área Mineira, sujeito apenas aos direitos de Terceiros existentes para
outros usos diferentes dos respeitantes a actividades mineiras.

a aquisição e extinção desses direitos de Terceiros está sujeita ao pagamento de indemnização de
acordo com a Legislação Mineira e a Lei de Terras nº. 19/97 de 1 de Outubro e seus

regulamentos;

o direito a entrar, utilizar e ocupar áreas fora da Área Mineira, conforme possa ser necessário e
apropriado, incluindo mas não se limitando aos objectivos da construção e manutenção de
quaisquer estradas e outra infraestrutura necessária para as Operações de Minerais Pesados,
sujeito aos direitos de qualquer Terceiro e quaisquer exigências e restrições do licenciamento ao
uso da terra;

sujeito aos direitos de qualquer Terceiro e quaisquer exigências e restrições do licenciamento do
uso da terra, o direito de estabelecer, e de passagem, sobre ou abaixo da terra e água, tais
estradas, caminhos de ferro, condutas, oleodutos, esgotos, drenos, cabos, linhas ou instalações
semelhantes, incluindo acesso a essas instalações para fins de operação e manutenção, conforme
possa ser necessário e apropriado

o direito de construir instalações e estruturas na Área Mineira;

o direito de, à sua própria custa, se apropriar e usar a partir de Área Mineira (no caso de uso para
fins de construção) a madeira, solo, pedra, areia, cascalho e outros produtos e materiais conforme
especificados no Programa de Operações Mineiras e conforme for necessário para, ou para serem
usados em Operações de Minerais Pesados, sujeito apenas aos direitos existentes de Terceiros e
a pagamentos de compensação razoável por esses materiais;

o direito de extrair e usar água de acordo com a lei aplicável incluindo em particular a Lei 16/91, de
3 de Agosto (Lei de Águas);

o direito de vender Minerais Pesados, Minério e Concentrado;

o direito de obter as necessárias permissões de trabalho, vistos e documentos de residência para
os seus trabalhadores estrangeiros, bem como outras permissões de trabalho e autorizações para
a sua força de trabalho conforme se estipula no Artigo 11;

o direito de obter documentação dé'importação e exportação incluindo isenção de direitos

aduaneiros e outras taxas e encargos sobre a importação e exportação de equipamento, bens e
outros materiais relacionados com às Operações de Minerais Pesados, conforme os termos do

regime fiscal referidos no Anexo C;
o direito de adquirir, transportar, armazenar e usar gasolina e diesel bem como outros produtos
derivados do petróleo;

o direito de remover ou dispor de outra forma quaisquer co
maquinaria e outros materiais encontrados dentro da Área
82

6.3

6.4

6.5

8.6

6.7

6.8

6.9

6.10

6.11

Sem prejuízo aos obrigações por parte do Estado de emitir quaisquer licenças, permissões,
autorizações ou realizar outros actos administrativos exigíveis, o MIREME envidará os seus melhores
esforços para apoiar e acelerar a emissão de quaisquer licenças, permissões, autorizações ou outras
actos administrativos por outras entidades do Estado, necessárias ou desejáveis para o exercicio dos
direitos do Contratado referidos neste Artigo 6 e de outro modo necessários para a execução de
Operações de Minerais Pesados.

No exercício dos direitos descritos neste Artigo 6, o Contratado deve ter em consideração outros
direitos de uso e de acesso (existentes na data deste Contrato) outorgados ou reconhecidos pelo
Estado de acordo com a lei, tais como a utilização de pastos, água, cultural, pesca, corte de madeira

-e cultivo, dirigindo as suas Operações de Minerais Pesados ao abrigo deste Contrato de forma a
minimizar a interferência, na medida do possível, com o exercício desses outros direitos por
Terceiros.

De acordo com o artigo 13 do Regulamento, o MIREME não pode conceder quaisquer outros direitos
Mineiros a um Terceiro na Área Mineira durante o prazo de'validade de qualquer Concessão Mineira
emitida nos termos aqui descritos, a respeito da Área Mineira nem em qualquer Área de Licença de
Prospecção e Pesquisa durante o prazo de validade de qualquer Licença de Prospecção e Pesquisa
emitida nos termos aqui descritos ao Contratado.

O Contratado deve já e daqui para a frente pagar as tarifas aplicáveis cobradas pelo serviços de
cadastro de terras relativamente à Área Mineira ou outros terrenos obtidos pelo Contratado para os
fins da realização das Operações de Minerais Pesados.

De acordo com o artigo 67 do Regulamento, o Contratado será responsável por qualquer dano a
qualquer propriedade incluindo culturas, a restrição ou recusa de acesso à Área Mineira por
quaisquer pessoas com direitos de uso ou ocupação ou no que concerne a direitos de passagem

O Contratado deve pagar indemnização por esse re-assentamento e por qualquer residência, culturas
ou outras melhorias em qualquer dessas áreas que sejam ocupadas ou danificadas pelo Contratado
em relação com as suas actividades ao abrigo deste Contrato. Ambos o Contratado e o MIREME
farão todos os esforços razoáveis para garantir que se empreenderão todas as actividades de
reassentamento de maneira consistente com a Lei Moçambicana e as directrizes e políticas do Banco
Mundial actualmente aplicáveis, nomeadamente a Directiva Operacional 4.30 do Banco Mundial
datada de Junho 1990 sobre reassentamento involuntário

A indemnização pagável ao abrigo de 6.7 e 6.8 deve ser equivalente a uma quantia de dinheiro
necessária para colocar esses habitantes na mesma condição substancial que usufruíam
anteriormente ao re-assentamento ou prejuízo e deve também incluir o valor justo de mercado por
quaisquer culturas destruídas bem como pela mudança e outros custos resultantes do re-
assentamento.

O Contratado também será responsável pelo estabelecimento, e os custos, de direitos alternativos de
passagem e de acesso ou por qualquer re-assentamento de habitantes locais cuja restrição de
acesso para, ou re-assentamento de qualquer outra área de terreno seja necessária para as
Operações de Minerais Pesados. As'trâmites serão concluídos e as compensações pagas antes da
concretização de qualquer encerramento ou re-assentamento.

Se o Contratado assim requerer, o MIREME deve envidar os seus melhores esforços para apoiar
nesse re-assentamento, incluindo a disponibilização de terrenos para re-assentamento.

O Contratado terá o direito de adquirir, usar e operar, em cumprimento das leis e regulamentos

geralmente aplicáveis, instalações de rádio e outros meios de comunica ão, helicópteros ou outros
des de transporte,

juntamente com equipamento auxiliar, necessários para Operaçõ sipesados.
So EN
E

6.12 O MIREME deve, se assim for requerido pelo Contratado, usar os seus melhores esforços para apoiar
o Contratado a obter toda a informação referente a geologia, perfurações, Mineração e outra
relacionada com a Área Mineira, incluindo mapas de localização de perfurações, em posse do
MIREME ou de outra entidade estatal, sujeito ao pagamento pelo Contratado dos encargos aplicados
pela respectiva entidade. Nada nesta disposição se deve aplicar a dados ou informação tratada pelo
Estado como confidenciais ou secretos.

6.13 O Contratado deve exercer os diversos direitos especificados neste Artigo durante o prazo de
validade deste Contrato e o MIREME deve cooperar com o Contratado num empreendimento
conjunto para reduzir qualquer interferência ou dificuldades que possam surgir a partir de outros,
seclamando ou operando sob direitos conflitantes.

Artigo 6-A REGIME CAMBIAL

6-A.1 O Contratado terá o direito de vender Minerais Pesados, Minério de Minerais Pesados e
Concentrado de Minerais Pesados a Afiliados ou a Terceiros situados dentro ou for a de
Moçambique, em dólares ou outra moeda estrangeira pagável no exterior.

6-A.2 o Contratado terá o direito de abrir e manter (quer em seu nome quer em nome de quaisquer
Financiadores do Projecto ou de qualquer mandatário designado por estes) uma ou mais contas em
moeda estrangeira em qualquer banco ou bancos no exterior de Moçambique, podendo ainda
creditar directamente nessas contas e nelas reter os fundos provenientes de qualquer fonte,

incluindo:

(a) receitas provenientes de vendas;

(b) pagamentos recebidos de seguradoras e resseguradoras

(c) penalizações e indemnizações pagáveis ao abrigo de contratos;
(d) receitas de operações swap e hedging

(e) contribuições de capital social e outros investimentos de capital;
(f) desembolsos de empréstimos provenientes do exterior; e

(g) receitas provenientes da venda dos activos do Contratado

e utilizar livremente os fundos na(s) referida(s) conta(s) para:

(i) pagar prestações de capital, juros, comissões e despesas referentes a qualquer empréstimo do
exterior de que o Contratado seja mutuário ou garante, e manter contas de reserva que possam
ser exigidas pelos respectivos financiadores para a sua protecção;

(ii) efectuar pagamentos devidos a fornecedores de bens e serviços;
(iii)financiar o pagamento de dividendos e o rendimento do capital social subscrito;
(iv)efectuar pagamentos relativamente qbrigações de hedging; e
(v) pagar aos trabalhadores estrangeiros,
6-A.3 O Contratado terá o direito de incorrer em dívidas externas, que podem ser expressas e pagáveis em

moedas externas e garantidas por direitos de garantia, penhores, hipotecas, cauções ou outros ónus
relativos aos bens do Contratado conforme contemplados no Artigo 14.

6-A.4 O Contratado terá o direito de comprar em Moçambique moeda externa convertível à taxa garantida
nos termos da Cláusula 6-A.5, e de remeter tal moeda externa para o exterior de acordo com O
disposto nos Termos de Autorização e a Lei Aplicável.

6-A.5 No caso de a taxa de câmbio para a compra e venda de moeda ser controlada ou estabelecida pelo
Governo Moçambicano, a taxa de câmbio para a compra € venda de moeda pelo Contratado em
Moçambique será a taxa então prevalescente de aplicação geral por bancos autorizados pelo Banco
Central a exercer actividades cambiais. Tais taxas serão não menos favoráveis para o Contratado do
que as taxas concedidas a qualquer outra pessoa. No caso de ser permitido um mercado de câmbios
livre, o Contratado terá o direito de utilizar o tal mercado.”

6-A.6 No exercício dos direitos previstos no presente Artigo 6-A, o Contratado compromete-se a fornecer ao
Banco de Moçambique a seguinte informação e documentação relativa às contas bancárias tituladas
no exterior:

a) o nome e a localização de todas as contas no exterior;

b) uma cópia ou fotocópia dos extratos de todas as contas no exterior, mostrando os créditos e os
débitos;

c) os detalhes solicitados no inquérito emitido pelo Banco de Moçambique destinados à elaboração
do Balanço de Pagamentos.

6-A.7 Se, nos termos da Cláusula 18.13, o GOM realizar qualquer acto de Expropriação em relação às
Operações de Minerais Pesadas, pagará ao Contratado, sem demora, uma indemnização adequada e
efectiva em moeda livremente convertível, no exterior de Moçambique.

Artigo 6-B REGIME FISCAL E ADUANEIRO

6-B.1 O Contratado terá direito às isenções, reduções, benefícios e outros termos fiscais, aduaneiros e
cambiais, tal como previsto no Artigo 9, Anexo C, assim como na Lei 5/94 de 13 de Setembro, Decreto
53/94, o Código dos Impostos sobre o Rendimento aprovado pelo Decreto 3/87 de 30 de Janeiro, na
sua redacção alterada, o Código de IVA tal como está aprovado pelo Decreto 51/98, de 29 de
Setembro, na sua redacção alterada, e sem prejuízo das disposições de 18.10.

6-B.2 Sem prejuizo das disposições de 6-B.1, o Contratado terá o direito de importar e exportar materiais.
equipamentos e serviços para uso nas Operações com Minerais Pesados com isenção de direitos
aduaneiros, IVA e outros impostos e encargos sobre a importação e exportação de equipamentos,
bens e outros materiais respeitantes às Operações com Minerais Pesados, incluindo obter a
documentação de importação e exportação necessária em conformidade com os termos do regime
fiscal previsto no Anexo C;

6-B.3 Sem prejuizo das disposições de 6-8.1, se os bens ou serviços sejam de origem moçambicano ou
disponíveis na República de Moçambique numa base de comparação internacional em termos de
qualidade, preço, quantidade, e data de entrega, o Contratado dará preferência à compra local de tais
bens ou services Y

Artigo 7 MÉTODO DE OPERAÇÃO
Operações de Minerais
à total responsabilidade

7.14 Durante a vigência deste Contrato, o Contratado deve desempenha a
Pesados e cumprir todas as outras obrigações aqui especificadas e

Q

assumindo todos os riscos decorrentes na medida estipulada neste Contrato. As Operações de
Minerais Pesados devem ser realizadas de forma capaz e de acordo com a boa prática internacional
da Indústria de Prospecção e Mineiração de Minerais Pesados conforme estipulado no Programa de
Operações Mineiras.

7.2 O Contratado deve indemnizar e manter o Estado livre de responsibilidade no caso de qualquer
acção, reclamação ou exigência contra o Estado devido ao facto do Estado ter emitido esta licença e
resultante de qualquer acto, ou falta de acto, da parte do Contratado na implementação deste

- Contrato. O Contratado não terá responsabilidade directa ou derivada decorrente de, ou como
consequência da prospecção e pesquisa, mineração e processamento ou outras operações
realizadas por qualquer Terceiro antes da Data Efectiva e a partir desta data.

7.3 O Contratado pode designar um Operador ou outro sub-Contratado incluindo as Afiliadas do
Contratado para a realização dos seus direitos e obrigações relativamente a mineração do Minério de
Minerais Pesados ou realizar outras operações que façam parte das Operações de Minerais Pesados,
desde que:

7341 o Contratado permaneça em todas as circunstâncias totalmente responsável pelas suas
obrigações;
7.3.2 o Operador ou sub-Contratado seja escolhido prudentemente e de acordo com os padrões da
indústria.
7.4 Enquanto persistir este Contrato, o Contratado deve, em aditamento às exigências do artigo 74 do
Regulamento, ou registar uma representação comercial (delegação) de uma empresa constituída no
estrangeiro ou constituir uma sociedade ao abrigo da lei de Moçambique.

741 O Contratado deve notificar o MIREME sobre o endereço local registado desta empresa ou
representação comercial.

7.42 | Seo Contratado regista uma representação comercial ou estabelece uma sociedade separada,
então o Contratado deve emitir uma procuração atribuindo à representação comercial ou
sociedade plenos poderes para actuar em seu lugar e desempenhar todas as obrigações e
exercer todos os direitos em representação do Contratado e em assistência às Operações de
Minerais Pesados.

7.5 O MIREME ou seus trabalhadores e representantes devidamente autorizados tem, para os fins do

exercício da sua autoridade regulatória conforme definido na Lei de Minas e respectivo Regulamento,
o direito de observar a conduta das Operações de Minerais Pesados e de inspeccionar a maquinaria
e outros bens incluindo:

7.54 o direito de inspeccionar a documentação em relação a e/ou rever qualquer transacção
relacionada com a exportação, venda ou outra disposição de qualquer maquinaria, equipamento e
outros bens pelo Contratado; e

7.52 inspeccionar, examinar e realizar auditoria em todo o activo, contas, registos e dados mantidos
pelo Contratado a respeito dessas Operações de Minerais Pesados.

7.5.3 no exercício dos seus direitos de inspecção, exame e auditoria conforme estipulado nesta
Cláusula 7.5 e em qualquer outro lugar neste Contrato, o MIREME deve realizar estas funções à
sua própria custa. Y

7.5.4 O Contratado deve fornecer cópias de qualquer documento a que o MIREME tenha direito a
receber ou que exija para os fins da realização de qualquer auditoria incluindo a verificação do
preço de venda de qualquer activo ou Produto de Minerais Pesados.

acilidades usualmente

15.5 O Contratado deve ainda fornecer ao MIREME apoio razoá
Minerais Pesados a fim de garantir o exercício efectivo desses supracitados direitos de inspecção,
exame e auditoria.

7.6 Nada do que aqui se estabelece deve ser entendido como limitante de qualquer modo ao direito do
Estado de acordo com a Lei Aplicável, de realizar auditoria, examinar ou inspeccionar os bens,
contas, registos e dados mantidos pelo Contratado a respeito das Operações de Minerais Pesados.

71

O método de medição ou pesagem do Produto de Minerais Pesados deve estar sujeito à aprovação

do MIREME. Desde que o método de medição ou pesagem esteja de acordo com as práticas
internacionais da indústria de Minerais Pesados, o MIREME deve aprovar o método usado pelo
Contratado.

774-

EG

773

774

O MIREME pode, de vez em quando, testar ou examinar qualquer instrumento de medição ou
pesagem de tal modo e em intervalos de tempo que estejam de acordo com os padrões e técnicas
industriais reconhecidos.

No caso de qualquer disputa respeitante ao peso ou medição do Produto de Minerais Pesados, a
determinação de um Analista Independente feita em conformidade com o acordo adicional entre o
Contratado e o seu cliente deve ser final e vinculativa para o MIREME e o Contratado, na ausência
de erro evidente.

O Contratado não deve fazer qualquer alteração no método ou métodos de medição e/ou
pesagem usado por ele ou em quaisquer instrumentos, equipamento ou outra maquinaria usada
para esse fim sem notificação prestada com razoável antecedência ao MIREME. O MIREME pode,
durante este período da notificação, objectar por escrito contra a alteração e, em qualquer caso,
exigir que não seja feita qualquer alteração excepto na presença de um representante autorizado
do MIREME:

No caso de qualquer defeito ou inconsistência no dispositivo de medição ou método ser detectado,
tal defeito ou inconsistência deve ser imediatamente reparado. A menos que o Contratado
demonstre de outro modo com aprovação do MIREME, tal defeito ou inconsistência deve ser
presumida como tendo existido durante os três meses precedentes ou desde a última verificação e
exame do equipamento, consoante aquele que for maior, e todos os ajustamentos consequentes
devem ser feitos a quaisquer pagamentos ao Estado no que respeita às Operações de Minerais
Pesados afectadas por esse facto.

SEGUROS

7.8 O Contratado e qualquer Sub-Contratado ou operador devem efectuar e, em todos os momentos da
duração deste Contrato, manter para as Operações de Minerais Pesados, seguro do tipo e valor de
acordo com o que se costuma utilizar em projectos semelhantes na indústria internacional de
Mineração, de acordo com as boas práticas de Mineração ou conforme possa ser exigido pela
legislação moçambicana em vigor, de tempo a tempo. Este seguro poderá ser obtido junto de
seguradoras tanto dentro de Moçambique como no exterior. Este seguro deve, sem prejuízo para a
generalidade do que acima se estipula, cobrir:

781

7.811

7.8.2

a perda ou dano à maquinaria, equipamento e outros bens adquiridos ou usados nas Operações
de Minerais Pesados; "

Para efeitos de 7.8.1 a exigência de cobertura pelo seguro pode ser satisfeita por uma apólice
adequada de auto-seguro.

a perda ou dano da propriedade ou lesão corporal sofrida por qualquer Terceiro no decurso das
Operações de Minerais Pesados pelas quais o Contratado ou o MIREME possam responsáveis ou
o Contratado possa ser responsável de indemnização ao MIREME,

Pos MM sa

7.9

a responsabilidade do Contratado perante os seus trabalhadores recrutados nas Operações de
Minerais Pesados (indemnização de trabalhador);

qualquer responsabilidade perante Terceiros resultante da Mineração, venda ou uso de Minerais
Pesados a partir da Área Mineira;

prejuízo ambiental e poluição;

.1 Para os objectivos de 7.8.5, mas de acordo com a Lei Aplicável, a exigência de cobertura por

seguro pode ser satisfeita através de uma provisão contabilística que não exceda um por cento do
valor dos activos das Operações de Minerais Pesados.
- O Contratado ou, se for aplicável, os seus seguradores, poderão obter um re-seguro para qualquer
seguro, de seguradores ou re-seguraciores dentro ou fora de Moçambique para qualquer seguro com
respeito às Operações com Miner =; esados.”.

Artigo 8. DADOS E RELATÓRIOS

8.1

8.2

8.3

84

8.5

8.0

8.6.1

O Contratado deve preparar e, em todos os momentos em que este Contrato se mantiver em vigor,
manter registos completos, precisos e correntes das Operações de Minerais Pesados respeitantes à
Área do Contrato. O original ou uma cópia original dos referidos registos devem ser mantidos
permanentemente em Moçambique prontamente disponíveis para revisão pelo MIREME durante as
horas normais de trabalho. Todos esses relatórios, registos e dados referidos neste acordo podem ser
mantidos e fornecidos em formato electrónico apenas para leitura.

O Contratado deve notificar atempadamente o MIREME dos principais desenvolvimentos que
ocorrem no decurso das Operações de Minerais Pesados e deve fornecer ao MIREME informação,
dados, relatórios, avaliações e interpretações relacionadas com estes desenvolvimento e com detalhe
razoável.

Durante a vigência deste Contrato, o Contratado deve preparar e entregar ao MIREME um resumo
anual, com razoável detalhe, de informação técnica, económica e financeira relacionada com as
Operações de Minerais Pesados desenvolvidas.

Durante a vigência deste Contrato, todos os Dados de Minerais Pesados e Relatórios de Minerais
Pesados constituem propriedade do Contratado. Após o término dos títulos mineiros e deste Contrato,
a propriedade passará ao MIREME e por pedido do MIREME o original ou duplicado completo de
todos os Dados e Relatórios de Minerais Pesados devem ser submetidos ao MIREME, na medida do
que então existir.

O Contratado deve manter em separado, ou conforme o caso, amostras de produtos de perfuração e
concentrados finais, bem como compostos mensais resultantes de moagem e amostras finais. Os
produtos acima descritos devem ser disponibilizados ao MIREME a pedido feito com antecedência
razoável. No caso do Contratado se retirar da Área Mineira ou pretender destruir as amostras retidas,
o Contratado deve notificar o MIREME e, se assim for pedido, entregar as mesmas ao MIREME.

O Contratado pode, para fins das Operações de Minerais Pesados, exportar para processamento,
exame ou análise laboratorial, ou pesquisa de mercado, amostras ou outro material original que faça
parte dos Dados de Minerais Pesados, desde que:
o Contratado forneça uma descrição do peso, origem, destino e fins da exportação das amostras
ou materiais originais;

8.6.2 se o MIREME assim exigir, duplicados dessas amostras ou material original serão submetidos ao
MIREME a menos que o Contratado demonstre com aprovação do MIREME que o fornecimento
desses duplicados prejudicará o programa de análise e ensaio dos Dados de Minerais Pesados ou
que isso seria impraticável devido ao tamanho da amostra ou material original;

8.6.3 os resultados desse Processamento, análise, exame ou pesquisa de mercado são imediatamente
submetidos ao MIREME, no momento em que o Contratado receba esses resultados.

Artigo 9 VALOR E COMERCIALIZAÇÃO DE MINERAIS PESADOS

941 “A Imposto sobre a Produção (Royalty) de acordo com o artigo 5.2(d) do Decreto 53/94, será fixada a
uma taxa máxima de 3% do valor de mercado imputado a todos os Concentrados de Minerais
Pesados produzidos de acordo com os termos desto Contrato conforme descrito em 5.2.

9.1.1 No caso de haver qualquer mudança legislative no regime fiscal aplicável a operações mineiras, ,
o Contratado poderá optar por ficar sujeito ao tal regime alterado.

9.1.2. O valor justo de mercado para fins de cálculo do Imposto sobre a Produção conforme referido em
5.1 e a determinação da base dos impostos é fixado da seguinte forma.

9.1.2.1. A receita annual do Concentrado de Mineral Pesado no primeiro ano será calculado tomando o
totalidade dos custos de operação de tesouraria da Mina e adicionando uma margem de quinze
(15%) por cento. A totalidade dos custos de operação de tesouraria abrange os custos de
tesouraria anuais para a operação da Mina e o fornecimento de Concentrados de Mineral Pesados
no ponto de entrega para processamento e separação. Estes custos serão calculados sem tomar
em consideraçao os custos do financiamento e da tributação.

9.1.2.2. Para os efeitos deste artigo 9, os produtos do Mineral Titánio incluirão ilmenite, rutile e zinco
vendidos apartir das Instalações de Processamento da Zona Franca Industrial

9.1.2.3. Apartir do segundo ano em diante, a taxa da margem será ajustada proporcionalmente tendo
como referência a alteração no preço médio ponderado, em termos reais, dos produtos minerais
do Titânio comparando os preços reais obtidos nesse ano e os preços equivalentes do ano
anterior.

9.1.2.4. O ajustamento da inflacção no valor médio ponderado referido em 9.1.2.3 será feito na base da

inflacção dos EUA no período referido em 9.1.2.3.usando-se o Indice Oficial do Produtor publicado
pelo Bureau of Labor Statistics dos EUA.

9.2. Um Exemplo não vinculativo do método de cálculo do preço médio ponderado (sem nenhum
ajustamento da inflacção) é apresentado no Anexo “D” para fins ilustrativos

Artigo 10. INFRAESTRUTURA

10.1 O Contratado compromete-se a envidar esforços razoáveis para facilitar a construção e a apoiar a
captação do financiamento necessárip para a construção e estabelecimento da linha de transmissão
de energia eléctrica a partir do ponto mais apropriado de conexão com a linha central de energia mais
perto da Área Mineira, mas não terá obrigação, quer ele próprio quer através dos seus Afiliados, de
fornecer, obter ou garantir tal financiamento.

alteração da rota e melhoria da
ado no Programa de Operações
N
GN -

10.2 O Contratado compromete-se a captar financiamento e
Mineiras. O MIREME deve apoiar com a aquisição de quaisquer aprovações necessárias a conceder
pela respectiva autoridade. O Contratado terá o direito, mas não terá obrigação, a realizar essas
obras conforme for necessário para reparar e manter a estrada. O Contratado não será responsável
como consequência de ter realizado ou pela falta de realização dessas obras de manutenção e
reparação. Os custos suportados pelo Contratado no financiamento, construção, reparação e
manutenção terão o tratamento especificado no Anexo C, no que respeita a impostos.

10.3 No que respeita a estruturas de transporte conforme referido em 10.2, o Contratado deve ter
prioridade do uso dessas estruturas na realização das Operações de Minerais Pesados.

10.4 “O MIREME compromete-se a apoiar e colaborar com o Contratado na medida do possível para obter
as necessárias licenças, permissões ou autorização para o financiamento, construção, uso,
manutenção e reparação da estrada referida em 10.2. O MIREME compromete-se ainda a solicitar a
outras autoridades competentes a concessão, na medida possível, de prioridade ao Contratado na
utilização da infraestrutura pública disponível em Moçambique, sujeitando-se ao pagamento dos
encargos conforme apropriado e de aplicação geral.

Artigo 11. EMPREGO DE PESSOAL

11.1 O Contratado deve empregar pessoal moçambicano na medida máxima praticável, sujeito a, e de
acordo com as disposições respectivas do Programa de Operações Mineiras e deste Artigo 11. Para
os fins deste Artigo, bem como do artigo 5.2 do Decreto 25/99 de 24 de Maio, o Ministério dos
Recursos Minerais e Energia compromete-se a envidar os seus melhores esforços para facilitar a
obtenção das aprovações necessárias dos contratos de emprego de forma atempada e eficiente para
os cargos a ocupar por estrangeiros conforme especificado no Programa de Operações Mineiras, a |
respeito dos quais se tenha determinado que não existem cidadãos moçambicanos com as
qualificações exigidas ou que o seu número é insuficiente para realizar as tarefas e preencher os
cargos de chefia e direcção da operação da draga e da Instalação de Concentração de Minerais.

11.2 Para além das disposições constantes do 11.1 precedente, o Contratado deve elaborar e realizar um
plano efectivo de formação e emprego para os seus trabalhadores moçambicanos em cada fase e
nível, quer sobre aspectos operacionais ou de gestão de Operações de Minerais Pesados com o
objectivo de se conseguir que esses trabalhadores venham a ter o conhecimento e experiência que
os possam capacitar a desempenhar eficientemente as funções para as quais foram formados e
contratados e para desempenharem com eficiência as Operações de Minerais Pesados. O Plano de
Emprego estabelecido no Anexo. “B” indica, apenas para efeitos de orientação, a percentagem
mínima de trabalhadores moçambicanos a contratar nas respectivas categorias nos períodos
referidos e os números percentuais definitivos serão estipulados no Programa de Operações
Mineiras, sendo o Programa de Operações Mineiras sujeito à aprovação do MIREME.

11.3 O Contratado não deve ser limitado na contratação, selecção, atribuição ou despedimento do seu
pessoal desde que a contratação e os termos e condições dessa contratação, bem como o
despedimento ou a aplicação de medidas disciplinares ao pessoal, seja realizado de acordo com, e
sujeito às disposições de 11.2 e das leis e regulamentos aplicáveis que vigorem ou venham a vigorar
em Moçambique. Y

11.4 De acordo com 11.1 e 11.2, o Contratado e seus sub-Contratados podem trazer para Moçambique
pessoal estrangeiro não moçambicano ou não residente, conforme critério do Contratado de acordo
com as exigências para realização das Operações de Minerais Pesados de forma eficiente e com
êxito, sempre que não seja disponível pessoal moçambicano com as qualificações, experiência e
conhecimentos apropriados. Esse pessoal estrangeiro não residente com | qualificações e experiência

adequadas pode ser contratado em termos diferenciais e condições conformes com a prática
industrial.

11.5 A pedido do Contratado (que deve ser acompanhado por pormenores completos das qualificações,
experiência e outra informação pertinente a respeito do referido pessoal), o MIREME deve envidar os
seus melhores esforços para assegurar que o Contratado obtem rapidamente todas as necessárias
permissões (incluindo vistos de entrada e saída, permissões de trabalho, vistos e outras autorizações

- conforme for exigido). A este respeito o Contratado deve submeter periodicamente os seus planos de

“necessidades em força de trabalho ao MIREME.

11.6 De acordo com o Plano de Emprego estabelecido no Programa de Operações Mineiras (Anexo “B"),
todos os cargos disponíveis nas Operações de Minerais Pesados devem ser postos a concurso num
jornal e outros meios com distribuição nacional através de Moçambique e notificação desses cargos e
as qualificações exigidas deve ser fommecida ao órgão de emprego competente no Ministério do
Trabalho. Esses avisos públicos e notificações serão:

11.6.1 um pre-requisito para qualquer proposta de contratação de estrangeiros não residentes excluindo
aqueles que são funcionários actuais da KMML transferidos da KMML para as Operações de
Minerais Pesados; e
11.6.2 devem satisfazer a obrigação de demonstrar que a contratação de um estrangeiro é necessário
porque não se encontra disponível pessoal moçambicano com as qualificações, conhecimentos e
experiência apropriados, desde que não tenham sido indicados candidatos qualificados pelo
competente órgão de emprego do Ministério do Trabalho dentro dum período de 10 dias úteis a
partir da data da notificação da vaga dada pelo Contratado.

11.7 O Contratado deve providenciar serviços de saúde razoáveis ou seguro apropriado aos seus
trabalhadores envolvidos nas Operações de Minerais Pesados, por conta de lesões e doenças que
resultem no decurso do emprego.

Artigo 12. CONFIDENCIALIDADE

12.1 De acordo com o artigo 73 do Regulamento e os termos deste Contrato, todos os dados, informação
e relatórios obtidos, preparados ou submetidos por ou para o Contratado ao abrigo deste Contrato no
que respeita às Operações de Minerais Pesados, devem ser tratados como confidenciais e não
podem ser divulgados por qualquer das partes.

12.2 Sem limitar a generalidade de 12,1, a divulgação de Dados e Relatórios de Minerais Pesados deve
apenas ser feita por uma parte com o prévio consentimento da outra parte (este consentimento não
deve ser recusado sem motivos razoáveis), desde que, contudo, essa divulgação seja autorizada em
adição às excepções permitidas pelo artigo 73.2 do Regulamento e de acordo com as seguintes
condições:

12.2.1 a qualquer trabalhador de uma das partes, a uma Afiliada, Operador ou Sub-Contratado para fins

de realização de Operações de Minerais Pesados;

12.2.2 pelo Contratado a qualquer accionista a respeito de qualquer divulgação legalmente exigida que
ocorra devido à relação do Accionista com o Contratado como Accionista;

12.23 pelo Contratado a qualquer potencial novo investidor nas Operações de Minerais Pesados;

12.2.4 a qualquer banco ou outra instituição financeira reconhecida para fins de obtenção de um
empréstimo ou acomodação financeira para as Operações de Minera is Pesados ou a um
cessionário, como um todo ou parte de qualquer empréstimo, ot 0 Q financeira fornecido

AN UPN j

ÁS AN

p

para as Operações de Minerais Pesados por qualquer banco ou outra instituição financeira
reconhecida;

12.2.5 por qualquer das partes a qualquer contabilista, auditor, advogado ou outro conselheiro financeiro
ou legal ou outro consultor recrutado pela parte em conexão com Operações de Minerais
Pesados;

12.2.6 pelo Contratado, sua Afiliada incluindo qualquer accionista do Contratado ou Afiliada conforme
exigido pelas regras de qualquer bolsa de valores reconhecida da qual o Contratado ou sua
Afiliada ou accionista seja membro;

12.2.7 | pelo MIREME a qualquer agência do Estado ou qualquer Pessoa actuando como um consultor
” para o MIREME ou para o Estado;

12.2.8 pelo Contratado ou sua Afiliada a qualquer agência do Governo, sempre que esteja domiciliada ou
registada para fazer negócio, conforme exigido pela lei em vigor nesse país;

12.2.9 see conforme for requerido em conexão com os procedimentos legais, conciliatórios ou de
arbitragem; ou

12.2.10 se a informação entrar no domínio público de outra forma que não seja a quebra da
confidencialidade.

12.3 Qualquer informação divulgada nos termos do ponto 12.2 deve ser divulgada em termos que
assegurem que os dados ou informação acima referidos sejam tratados e mantidos como
confidenciais pelo receptor (excepto quando a informação tiver entrado no domínio público conforme
permitido em 12.2). As partes devem cada uma tomar as medidas razoáveis para assegurar que os
seus respectivos funcionários e trabalhadores, bem como os funcionários e trabalhadores das suas
respectivas Afiliadas, Accionistas e seus conselheiros técnicos e profissionais não divulguem
informação que seja confidencial ao abrigo dos termos deste Artigo e não façam uso indevido de
qualquer informação, para seu próprio benefício, dos seus trabalhadores ou qualquer outra Pessoa.

124 Sujeito a 12.5, as disposições deste Artigo sobreviverão a qualquer cessão ou término ao abrigo
deste Contrato e todos os Dados e Relatórios de Minerais Pesados relativos a qualquer área que
cesse de fazer parte da Área Mineira, quer como resultado de abandono, desistência ou término
deste Contrato, devem continuar a ser tratados como confidenciais pelo Contratado.

12.5 Sem afectar as obrigações do Contratado ao abrigo deste Artigo, o MIREME pode divulgar Dados ou
Relatórios de Minerais Pesados respeitantes a qualquer área que tenha cessado de fazer parte da
Área Mineira ou parte da Área de Licença de Prospecção e Pesquisa.

12.6 Qualquer informação ou tecnologia registada como propriedade sujeitas ao licenciamento e
pagamento de royalty ou outras taxas que sejam usadas em Operações de Minerais Pesados não
deve ser divulgada a qualquer Terceiro excepto como possa ser providenciado ao abrigo dos termos
do respectivo Contrato.

Artigo 13. FORÇA MAIOR

13.1 O incumprimento ou atraso no cumprimento por uma parte de quaisquer obrigações ao abrigo deste
Contrato não deve ser tratado como um Incumprimento deste Contrato e deve ser desculpado, se e
apenas na medida em que essa falta de cumprimento ou atraso resulte de Força Maior ou o
cumprimento por essa Parte das suas obrigações ao abrigo deste Contrato seja substancial e

13.2 O Contratado terá o direito de uma prorrogação de qualquer Licença de Prospecção e Pesquisa,
Concessão Mineira ou este Contrato Mineiro, conforme o caso, correspondente a qualquer período
de interrupção devido à ocorrência ou impacto de Casos de Força Maior;

13.2.1 Sem prejuízo ao disposto no 13.2, qualquer período de interrupção devido à ocorrência ou
impacto de Casos de Força Maior deve ser acrescentados ao tempo total da duração da Fase de
Desenvolvimento da Mina ou outros períodos estipulados, para o desempenho das obrigações
afectadas por eles, conforme referido no artigo 45.3 do Regulamento.

13.3 “Força Maior” significa qualquer acontecimento ou circunstância, ou conjunto de acontecimentos ou
. circunstâncias, que escape ao controle razoável da parte que alega ter sido afectada por esse
- acontecimento que não tenha sido causado por sua culpa; desde que no entanto, esse
acontecimento ou circunstância ou conjunto de acontecimentos e circunstâncias não constitua um
Caso de Força Maior se o acontecimento ou seus efeitos pudessem ter sido evitados pela Parte
afectada através do exercício de diligências e cuidados razoáveis. Sem limitação para a generalidade
do que acima se estipula, “Força Maior" inclui qualquer acto de natureza, inundação, tempestade,
arrasto por água, terramoto, fogo, acto de guerra, acto de inimigos públicos, tumulto, distúrbio civil,
greve, distúrbio laboral, um decréscimo substancial adverso no mercado para Minerais Pesados ou
do preço dos mesmos, qualquer acto ou falta de acção por parte de uma entidade, agente ou
representante do Estado, ou acto de natureza política, tal como, por exemplo e sem limitação, acções
associadas com, ou dirigidas contra o Contratado (ou o Operador) como parte de um padrão mais
alargado de acções contra empresas ou entidades de propriedade ou gestão estrangeira e a falta,
após pedido feito pelo Contratado de acordo com a Lei Aplicável ou de outra forma nos termos deste
Contrato, de emissão da autorização ou outro consentimento referido no Artigo 6 ou de outro modo
referido neste Contrato.
13.3.1 Não obstante o anterior, o MIREME. não será desculpado nos termos deste Artigo 13 se o seu
incumprimento ou atraso no cumprimento forem devidos às acções ou falta de acções do
Governo.

13.4 Uma Parte que pretende invocar a suspensão das suas obrigações ao abrigo deste Contrato devido a
Caso de Força Maior deve:
13.41 notificar imediatamente a outra parte da ocorrência, se praticável, dentro de quarenta e oito (48)
horas (mas em nenhum caso depois de sete dias a partir da data do acontecimento), pelo método
mais rápido disponível seguido de posterior confirmação por escrito;

13.4.2 tomar todas as medidas que sejam razoáveis e legais para remover a causa do Caso de Força
Maior; e

13.4.3 após a remoção ou término desse acontecimento, notificar imediatamente a outra parte e tomar
todas as medidas razoáveis para a retomada das suas obrigações ao abrigo deste Contrato o
mais cedo possível após a remoção ou término do Caso de Força Maior.

13.5 Quando um Caso De Força Maior ou seu efeito continuar por mais de quinze (15) dias consecutivos,
as partes devem reunir-se o mais cedo possível a fim de reverem a situação e concordarem sobre as
medidas a ser tomadas para a remoção da causa do Caso De Força Maior e da retomada de acordo
com as disposições deste Contrato, dg cumprimento das suas obrigações aqui previstas.

13.6 Nenhuma parte deve ser obrigada a resolver qualquer desacordo com Terceiros, incluindo disputas
laborais, excepto sob condições aceitáveis para ela ou de acordo com a decisão final de quaisquer
agências de arbitragem, judiciais ou estatutárias com jurisdição para resolver finalmente o desacordo.
Relativamente a disputas laborais, o Contratado pode requerer, stado e MIREME para colaborar
num empreendimento conjunto para aliviar qualquer conflito quk póssa ocorrer.

Artigo 14. CESSÃO

14.1 Qualquer cessão, penhor, hipoteca, ónus ou outra transferência quer (1) pelo Contratado de todos
ou parte dos seus direitos e/ou obrigações ao abrigo deste Contrato Mineiro ou de todos ou parte dos
bens adquiridos pelo Contratado para, ou no decurso das Operações de Minerais Pesados (à
-excepção das alienações no decorrer normal dos negócios); ou (2) por qualquer titular de acções
representando uma maioria ou outro interesse controlador no Contratado, será sujeito à aprovação
prévia escrita do MIREME que não pode ser retida sem motivo razoável.

14.1.1 Quando o Contratado pedir aprovação para ceder, empenhar, onerar ou por outra forma transferir
todos ou parte dos seus direitos e obrigações abaixo indicadas ou os activos adquiridos pelo
Contratado para ou durante as Operações de Minerais Pesados para um Afiliado ou Terceiros,
para além dos casos previstos em 14.2, o MIREME dará a sua aprovação por escrito, desde que:

14.1.1.1 na altura o Contratado não esteja em Situação de Incumprimento;

14.1.1.2 0 cessionário se comprometa a ficar obrigado pelos termos e condições deste Contrato Mineiro, e
o instrumento de cessão ou transferência assim estipule;

14.1.1.3 o cessionário tenha demonstrado acesso aos recursos financeiros e técnicos e à capacidade
técnica necessários para executar Operações de Minerais Pesados; e

14.1.1.4 uma cópia do instrumento de cessão, penhor, hipoteca, ónus ou outra transferência e qualquer
acordo de operação ou outro seja fornecido ao MIREME.”

14.1.2 O MIREME deve apreciar e responder a qualquer pedido para aprovação de qualquer proposta de
cessão, penhor, ónus, ou outra transferência que esteja abrangida por 14.1.1 dentro do prazo de
sessenta (60) dias contados a partir do recebimento do pedido escrito do Contratado juntamente
com documentação a respeito das exigências estipuladas em 14.1.1. Se no referido prazo de 60
dias MIREME não tiver dado a notificação de quaisquer objecções ou da sua aprovação, a
aprovação da cessão, penhor, ónus, ou outra transferência nos termos de 14.1.1 é dada e
MIREME procederá de acordo com 14.3

14.2 Quando qualquer garantia, hipoteca, penhor, ou outro ónus for feito em conformidade com qualquer
acordo financeiro para as Operações de Minerais Pesados ou com qualquer cessão ao abrigo de um
tal acordo financeiro, o consentimento do MIREME não será exigido desde que o Contratado deu um
aviso prévio dado com trinta (30) dias de antecedência de tal acordo de financiamento incluindo os
seus termos e condições bem como qualquer garantia, hipoteca, penhor, ou outro ónus ou cessão
consequentes, e o MIREME não notificou ao Contratado qualquer objecção dentro de tal prazo de
trinta dias com fundamento nas razões referidas no 14.1.1 ou no caso de uma cessão, com
fundamento nas razões referidas no.14.1.1.2, 14.1.1.3 e/ou 14.1.1.4.

14.3 O MIREME deverá: Y

14.31 registrar no respectivo titulo mineiro, qualquer garantia, hipoteca, penhor, ou outro ónus ou cessão

consequentes;
14.3.2 em caso de um pedido razoável do Contratado, (a) rec nhekce Bóres orito, tal penhor, hipoteca,
caução ou outro ónus para fins de completar os direitos ga o entrar num acordo com

os Financiadores do Projecto, reconhecendo os direitos destes Financiadores do Projecto que
estão estabelecidos neste Contrato Mineiro, incluindo os direitos especificados nos Artigos 15 e
18.
14.4 O disposto neste Artigo 14 não altera a obrigação do Contratado para registrar quaisquer acordo de
financiamento externo nos termos de Artigo 6-A.6.

14.5 Qualquer cessão ou outra transferência e qualquer penhor, ónus ou outro encargo que não esteja em
conformidade com as disposições deste Artigo será nulo e sem efeito.

14.6 Nada nos parágrafos anteriores impedirá o Contratado de sub-contratar todas ou parte das
Operações de Minerais Pesados a um Operador ou outro Sub-Contratado. A sub-contratação de
“todas ou de parte das Operações de Minerais Pesados a um Operador ou outro Sub-Contratado não
carece da aprovação prévia do MIREME.

Artigo 15. TÉRMINO
15.1 Sujeito ao Artigo 15, este Contrato deve terminar após o abandono ou entrega pelo Contratado da

toda a Área de Contrato ou expiração, abandono ou revogação de todas as Licenças de Prospecção
e Pesquisa e Concessões Mineiras subsistentes de acordo com as disposições deste Contrato.

15.2 Sujeito a este Artigo e de acordo com o artigo 46 do Regulamento, o MIREME pode, por notificação
escrita ao Contratado, revogar qualquer ou todas as Licenças de Prospecção e Pesquisa e a
Concessão Mineira ou Concessões Mineiras emitidas ao abrigo deste Contrato e terminar este
Contrato se ocorrer algum dos seguintes acontecimentos:

15.2.1 | o Contratado estiver em Situação de Incumprimento;

15.2.2 uma ordem for dada ou uma resolução for emitida por um tribunal de jurisdição competente
terminando os negócios do Contratado a menos que o término seja realizado para fins de fusão ou
reestruturação e o MIREME tenha sido notificado da fusão ou reestruturação; ou

15.2.3 uma declaração de falência ou outra reorganização seja instaurada contra o Contratado ou um
acordo ou concordata com os seus credores seja realizada, excluindo no entanto qualquer
aplicação ou execução de penhor, hipoteca, encargo ou outro onús conforme referido em 14.2; ou

15.2.4 | atransformação ou dissolução do Contratado, se uma pessoa colectiva, a menos que o MIREME
tenha aprovado a transformação ou se, no caso de uma dissolução, ela seja realizada para
objectivos de fusão ou reestruturação e tenha sido obtido o prévio consentimento do MIREME;

15.2.5 | o Contratado não cumpra qualquer decisão final alcançada como resultado de procedimentos de
arbitragem conduzidos ou com qualquer decisão do perito independente, dada ao abrigo do Artigo

16.
15.3 Situação de Incumprimento significará:

15.3.1 o Contratado cometeu um Incumprimento; e

15.3.2 MIREME deu ao Contratado (com cópias a qualquer cessionário, credor hipotecário ou
pignoratício de quem tenha sido dada uma notificação de acordo com 14.2) uma notificação para
sanear O Incumprimento no prazo de sessenta (60) dias em caso de demonstrável ameaça
iminente à saúde ou segurança pública ou, noutros casos, no prazo de 180 dias após a recepção
da notificação sobre o Incumprimento; e

15.3.3 o Contratado, ou conforme o disposto no 15.4.2, os Financiadores do Projecto, não sanearem o

de 15.4) ou, como pode vir especificado na notificação, não tomou quaisquer medidas
razoavelmente necessárias para remediar o Incumprimento ou, se não for possível sanear o
Incumprimento, não pagou uma indemnização razoável com o qual o MIREME estivesse de

acordo.

15.4 O período de 60 ou de 180 dias previsto em 15.3.2 para sanear será prorrogado pelo MIREME se
uma prorrogação for razoavel e necessáriamente preciso para completar o saneamento do
- Incumprimento, se o Contratado estiver diligentemente e de boa fé a tomar medidas para remediar o
Incumprimento e se tiver solicitado devidamente uma prorrogação para acabar de sanear o
Incumprimento.

O MIREME reconhece e concorda que, no caso de o Contratado não ter saneado o Incumprimento
durante os primeiros 120 dias do período de 180 dias ou, no caso de Incumprimento que ameace a
saúde e segurança pública, no referido prazo de 60 dias, os Financiadores do Projecto terão o direito
de sanear o Incumprimento no lugar do Contratado, notificando o MIREME.

15.5 O saneamento de um Incumprimento deve incluir o pagamento de qualquer multa ou outra
penalidade que possa ser pagável ao abrigo da Lei Aplicável ou nos termos e condições do Contrato.

15.6 Ao abrigo de 15.2, o MIREME não revogará qualquer Licença de Prospecção e Pesquisa ou
Concessão Mineira, nem terminará este Contrato Mineiro por qualquer motivo nele especificado, a
menos que:

15.6.1 Ao fim do prazo de 60 dias, ou conforme o caso, 180 dias, de acordo com o disposto no 15.3.2
incluindo qualquer prorrogação dada nos termos de 15.4, tenha dado ao Contratado uma
notificação (com cópias para os cessionários, credores hipotecários e pignoratícios mencionados
em 15.3.2) com uma antecedência de pelo menos sessenta (60) dias, declarando a sua intenção
de revogar qualquer Licença de Prospecção e Pesquisa ou Concessão Mineira ou de terminar o
presente Contrato Mineiro, declarando pormenorizadamente os fundamentos da revogação ou
terminação pretendida;

15.6.2 durante os prazos previstos em 15.3.2, e o período de 60 dias, mencionado em 15.6.1, o
Contratado não saneou o Incumprimento nem removeu as razões para a terminação ou
revogação.”

15.7 No caso do Contratado disputar qualquer motivo para o Incumprimento ou qualquer notificação de
revogação ou término, qualquer apresentação pelo Contratado da matéria para arbitragem ou para
determinação por um perito conforme o caso, deve ser feita dentro de sessenta (60) dias após o
recebimento da respectiva notificação.

15.8 Em qualquer das situações referidas em 15.2 onde o Contratado inclui mais do que uma Pessoa, este
Contrato pode ser terminado apenas no que diga respeito à Pessoa constituinte do Contratado que
esteja em Incumprimento se o acontecimento que deu lugar ao término apenas se relacionar com
essa Pessoa e desde que, além disso, as outras Pessoas constituintes do Contratado demonstrarem,
à satisfação do MIREME, os seus recursos financeiros e técnicos e capacidade para realizar as
Operações de Minerais Pesados de forma apropriada e adequada.

15.9 Por opção do MIREME e sujeito ao pressuposto e satisfação de todas as obrigações da Pessoa em
Situação de incumprimento, o interesse dessa Pessoa nos termos deste Contrato pode ser adquirido
por outra entidade controlada pelo Estado e designada pelo MIREME, que deve assumir as
obrigações e usufruir os direitos dessa Pessoa nos termos trato. Se o MIREME não exercer

data de término então esse

Terceiro devidamente aprovada pelo MIREME. Os termos dessa aquisição devem concordados entre
o MIREME e as restantes Pessoas constituintes da Concessão.

15.10 Após término do Contrato e concomitante extinção da licença ou concessão respectiva, o Contratado
não terá direitos ou obrigações a respeito da Área Mineira ou nos termos deste Contrato excepto (a) a
entrada na Área Mineira a fim de realizar a remoção, destruição ou outra disposição de quaisquer
bens de acordo com as disposições deste Artigo, e (b) no que respeita a qualquer responsabilidade
acrescida antes do término ou qualquer outra obrigação contínua, quer respeitante ao Estado,

- qualquer Terceiro, ou de outro modo ocorrendo nos termos deste Contrato.

15.11 Quando este Contrato terminar de acordo com este Artigo durante a Fase de Desenvolvimento ou
- Produção, o Contratado deve deixar as instalações na Área Mineira incluindo quaisquer minas
produtivas existentes aí, em boas condições de funcionamento e segurança conforme se
encontravam na data do término e nenhum bem deve ser removido, desmontado ou destruído
excepto conforme for especificamente previsto neste Artigo.

15.12 Em substituição das disposições dos artigos 44.1 (a-b) do Regulamento conforme permitido, quando
toda ou parte da Área Mineira cessa de estar sujeita aos títulos mineiros respectivos emitidos ao
Contratado nos termos aqui descritos, toda a infraestrutura, excluindo infraestrutura pública tal como
estradas e outras instalações relacionadas com serviços públicos, e outros bens imóveis do
Contratado usados para Mineração como parte das Operações de Minerais Pesados deve, de acordo
com o Plano de Encerramento e desde que o Contratado tenha obtido o retorno do seu investimento,
ser transferido para o Estado livre de qualquer encargo incluindo qualquer responsabilidade ou
impedimento e o Estado deve ter a opção de adquirir quaisquer outros bens Imóveis não relacionados
com a Mineração a um valor que inclua a respectiva depreciação. Quando o Estado exercer esta
opção, qualquer quantia devida, e devida ao Estado pelo Contratado incluindo quaisquer custos
relacionados com qualquer Incumprimento pelo Contratado que dê lugar ao término deve ser
deduzida do valor de venda dos bens Móveis.

15.13 Quando o Estado não exercer a opção prevista em 15.12 ou antes de sessenta (60) dias após a data
respectiva de término, o Contratado pode remover, vender ou dispor de outro modo os referidos bens
durante um período de cento e oitenta (180) dias a contar dessa data. Todos os bens não removidos
desse modo, vendidos ou dispostos de outro modo tornar-se-ão propriedade do Estado sem
encargos.

15.14 A opção referida em 15.12 deve ser sujeita a cessão ou venda justa do mercado pelo Contratado a
um Terceiro que seja devidamente constituída e aprovada de acordo com o Artigo 15.

15.15 Sujeito a qualquer procedimento de resolução de disputas, após o término ou expiração deste
Contrato ou da revogação de qualquer título mineiro, o MIREME deve ter o direito de exigir ao
Contratado para destruir e remover ou remover da Área Mineira ou porção respectiva da Área Mineira
todos ou quaisquer bens não transferidos ou dispostos de outro modo conforme disposto ao abrigo
dos termos deste Contrato. Se o Contratado não remover ou destruir tais bens dentro de um período
de sessenta (60) dias a partir da recepção da notificação do MIREME para esse efeito, o MIREME
pode provocar essa remoção ou destruição às custas do Contratado.

15.16 Qualquer disputa sobre qualquer fundamento que exista para revogar a Concessão Mineira ou
Licença de Prospecção e Pesquisa deve ser sujeita a arbitragem conforme o Artigo 16. No caso
dessa disputa, este Contrato deve permanecer em vigor até à determinação final da disputa por
arbitragem . Qualquer disputa sobre avaliação para os fins de 15.6 e 15.7 deve ser enviada para
determinação a um perito independente de acordo com o Artigo 18.

Artigo 16. ARBITRAGEM

18.1 Qualquer disputa entre as partes que ocorra de, ou em conexão com este Contrato incluindo qualquer
questão respeitante à sua existência, validade ou término, deve, em primeira instância, ser resolvida
amigavelmente por negociação.

16.2 De acordo com 16.4, qualquer disputa referida em 16.1 que não possa ser resolvida por negociação
pode ser submetida por qualquer das partes para arbitragem de acordo com este Artigo e as partes
consentem em submeter ao Centro Internacional para Resolução de Disputas de Investimento e

“ resolver definitivamente essa disputa por arbitragem ao abrigo da Convenção sobre Resolução de
Disputas de Investimento entre Estados e Nacionais de outros Estados assinada em Washington, 18
- de Março de 1965 (Regras ICSID)

16.3 A arbitragem deve ser conduzida por um painel de três árbitros designados como segue. Cada parte
deve designar um representante e avisar a outra parte e estes dois representantes devem designar o
único árbitro neutro. Se os representantes nomeados pelas partes não chegarem a acordo sobre o
único árbitro neutro dentro de trinta (30) dias após a designação do último dos dois representantes,
ou se uma parte não designar um representante dentro de trinta (30) dias após a outra parte ter
devidamente designado o seu representante, tal árbitro deve, se as partes não concordarem de outro
modo, ser designado de acordo com as Regras ICSID.

16.4 As partes podem concordar na arbitragem por um único árbitro neutro a ser escolhido de acordo com
as Regras ICSID.

16.5 Se por qualquer razão um árbitro for incapaz de desempenhar as suas funções, deve ser escolhido
um substituto da mesma forma utilizada para o primeiro árbitro.

16.6 Qualquer árbitro único neutro ou qualquer perito nomeado de acordo com 16.10 deve ser um nacional
de um país diferente do país das Partes e não deve ter conexão profissional ou negócios com as
partes, ou qualquer Afiliada das partes ou do Operador. Para os fins deste Cláusula e sujeito à
atribuição dos seus direitos e obrigações aqui especificadas a qualquer Terceiro, o Contratado deve
ser considerado um nacional do país ou países onde a gestão central e/ou controle está localizado.

16.7 A determinação de qualquer disputa deve estar de acordo com a Lei Aplicável de Moçambique a
respeito das Operações de Minerais Pesados bem como de acordo com as práticas da indústria
internacional de Minerais Pesados e tais regras da lei internacional que possam ser aplicáveis.

16.8 A menos que as partes concordem de outro modo, devem aplicar-se as Regras de Provas IBA, e se
elas forem inconsistentes com as Regras ICSID, então devem aplicar-se as Regras IBA mas apenas
no que diz respeito à apresentação e recepção de provas. Outras regras de processo a ser aplicadas
devem ser concordadas pelas partes e quando as partes não forem capazes de entrar em acordo,
pelo(s) árbitro(s). As regras de processo incluindo as regras respeitantes a provas devem ser
indicadas para permitir uma apresentação e adjudicação alargada, justa, precisa e expedita das
questões.

16.9 A decisão proferida pelo painel de arbitragem deve ser final e vinculativa para as partes. Qualquer
julgamento sobre a decisão do painel de arbitragem pode ser submetido a qualquer tribunal que
tenha jurisdição adequada. La

16.10 Quando, nos termos deste Contrato, uma questão em disputa seja enviada para determinação por um
perito ou peritos independentes, o perito deve ser nomeado por acordo entre as partes. No caso das
partes falharem em nomear tal perito dentro de trinta (30) dias após o recebimento da notificação por
escrito de qualquer parte propondo a nomeação de um perito, o perito deve ser nomeado pelo
Secretário-Geral do ICSID.

16.11 A decisão do perito deve ser final e vinculativa para as partes.

16.12 A menos que as partes concordem de outra forma antecipadamente, o(s) árbitro(s) ou perito(s)
devem indicar na sentença ou decisão qual a parte que é responsável pelo pagamento das custas e
despesas do perito independente nomeado ao abrigo de 16.10 ou custos dos procedimentos de
arbitragem nos termos deste Artigo, conforme for o caso.

16.13 Quando, por virtude de qualquer disputa que tenha sido submetida a arbitragem, tenha expirado o
prazo relevante para a apresentação de qualquer pedido, a emissão de qualquer aprovação ou
licença, o exercício de qualquer opção ou direito de preferência, o pagamento de qualquer encargo,

“- etc., a decisão arbitral deverá fazer provisão apropriada para o exercício apropriado, se relevante, do
direito ou obrigação em causa.

16:44 Quando a questão de um Incumprimento tenha sido submetida a arbitragem ou, conforme o caso, um
perito independente para resolução e como resultado desse procedimento de arbitragem ou
peritagem seja confirmado o Incumprimento, devem ser feitas recomendações na decisão do árbitro
ou perito para os procedimentos (sujeitos sempre aos procedimentos estabelecidos no Artigo 18) a
ser seguidos no que respeita ao término ou revogação incluindo a oportunidade de se sanear o
Incumprimento, se for aplicável e apropriado atendendo às circunstâncias.

16.15 Antes de uma parte empreender qualquer iniciativa num tribunal a respeito de uma disputa ou
diferença em relação com este Contrato, essa disputa ou diferença devem ter sido remetidas a
arbitragem ou a um perito independente (conforme possa ser apropriado) nos termos deste Artigo e
deve ter sido emitida uma sentença ou decisão.

Artigo 17. LEI APLICÁVEL E FORO

17.1 Este Contrato, a sua implementação e operação, devem ser interpretados e regidos em todos os
aspectos e para todos os fins, de acordo com, e pela Lei Aplicável de Moçambique e pelas regras do
direito internacional e as práticas da indústria conforme for aplicável.

17.2 Excepto quando possa ter sido previsto de outro modo neste documento, o forum deste Contrato para
todos os fins será Maputo, Moçambique.

Artigo 18. DISPOSIÇÕES DIVERSAS

18.1 Cada uma das partes declara e garante que tem pleno poder e autoridade para celebrar este
Contrato e para desempenhar todas as suas obrigações nos termos deste Contrato e que este
Contrato constitui uma obrigação válida vinculativa e exequível sobre a parte e todas as aprovações
necessárias para as partes celebrarem este Contrato foram obtidas de acordo com a lei do seu
domicílio

18.2 A KMML declara e garante, na data deste Contrato e durante toda o seu prazo de validade que:

18.2.1 A KMML é uma entidade colectiva devidamente constituida e com existência válida nos termos

das leis da sua constituição;

18.2.22 a celebração, outorga e cumprimento pela KMML das suas obrigações nos termos deste Contrato

estão dentro dos seus poderes e não infringem os seus estatutos, e

18.23 este Contrato é celebrado e outorgado por um representante devidamente autorizado da KMML e
é obrigatório contra a KMML de acordo com os seus termos.

183.1 a celebração, outorga e cumprimento pelo MIREME das suas obrigações nos termos deste
Contrato estão dentro dos seus poderes e não infringem os seus estatutos de funcionamento ou

outra lei aplicável;
1832 O MIREME tem o exclusivo poder e autoridade para licenciar o uso e desenvolvimento de

recursos minerais na República de Moçambique incluindo a Prospecção e Pesquisa e produção de
recursos de Minerais Pesados em, em cima e abaixo do solo dentro da Área de Contrato;

1833 OMIREME não licenciou, concedeu ou concordou de outra forma, e, para o termo deste Contrato,
não deve licenciar, conceder ou concordar de outro modo, qualquer contrato escrito ou verbal,
licença ou outro acordo ou arranjo com qualquer Terceiro a respeito da ocupação, uso,
desenvolvimento, reconhecimento, Prospecção e Pesquisa, desenvolvimento ou produção ou
outro uso, usufruto, benefício ou disposição dos Minerais Pesados, da Área de Contrato ou
qualquer porção dela;

18.3.4 este Contrato é celebrado e outorgado por representantes devidamente autorizados do MIREME e
do Governo da República de Moçambique e é válido e vinculativo de acordo com os seus termos
em relação ao Governo, agências, subdivisões e outras entidades Estatais da República de
Moçambique; e

18.3.5 ele deve emitir a Concessão Mineira após pedido apresentado pelo Contratado nos termos dos
artigos 26 e 28 do Regulamento e nos termos deste Contrato.

18.3.6 ele deve emitir as respectivas Licenças de Prospecção e Pesquisa após pedido apresentado pelo
Contratado nos termos deste Contrato.

18.4 Cada uma das partes concorda em executar e entregar todos os instrumentos adicionais e em fazer e
desempenhar todos os actos adicionais e coisas que possam ser necessárias ou oportunas para a
concretização das disposições deste Contrato.

18.5 Cada uma das partes compromete-se a realizar os termos e disposições deste Contrato de acordo
com os princípios da boa vontade mútua e boa fé.

18.6 Este Contrato não será emendado ou modificado de forma alguma excepto por acordo mútuo escrito
entre as partes.

18.7 Os termos deste Contrato constituem o acordo completo entre as partes e superam todas as
comunicações anteriores, declarações, acordos, contratos, licenças, autorizações quer orais ou
escritas, entre as partes (ou suas Afiliadas ou predecessores no interesse) com respeito ao assunto
deste Contrato. Em particular, as Partes registam que este Contrato e os seus termos e condições
substituem na sua integra e torna sem efeito a partir da Data Efectiva (1) o Acordo de Licenciamento
da Produção e Desenvolvimento de Minerais Pesados de Congolone datado de 6 de Julho de 1991,
(2) o Contrato de Prospecção, Pesquisa, Desenvolvimento & Produção de Minerais Pesados nas
áreas de Moma, Congolone, Quinga de 20 Dezembro 2000e (3) quaisquer termos e condições
contraditários da Licença de Prospecção e Pesquisa 431/L/96

18.8 Nenhuma renúncia por qualquer parte de qualquer obrigação ou Incumprimento dos termos ou
condições deste Contrato a ser desempenhado pela outra parte, nem qualquer renúncia de qualquer
direito ao abrigo deste Contrato será considerada como sendo uma renúncia pela parte de qualquer
direito, obrigação ou subsequente Incumprimento do mesmo ou quaisquer outros termos ou
condições a serem desempenhados pela outra parte

18.9 Os termos, compromissos e condições deste Contrato devem habilitar ao benefício e devem ser
vinculativos sobre as partes aqui referidas e, sujeito a este Contrato, seus respectivos sucessores e

cessionários.

18.10 Se houver uma Alteração na Lei que comprovadamente afecte os direitos e/ou obrigações do
Contratado de maneira adversa e substancial (incluindo os seus direitos fiscais, aduaneiros e
cambiais, assim como as obrigações como se refere nos Artigos 6-A e 6-B e conforme estipulados no
Anexo “C”), o MIREME (em nome do Estado) compromete que após uma consulta com o Contratado
fará tentativas razoáveis para garantir que se farão mudanças de compensação em Leis aplicáveis ao
Contratado ou aos termos da Concessão Mineira ou deste Contrato Mineiro e/ou, à sua discrição,
compensará o Contratado (no seu conjunto “mudanças compensatórias”) até que este fique
plenamente e com justiça compensado por todos os prejuízos e detrimento que possa sofrer em
consequência dessa Alteração na Lei.

18.10.1 Para os fins do 18.10 precedente, um efeito evidentemente adverso sobre o valor económico para o
Contratado é um que:

18.10.1.1imponha custos sobre o Contratado que excedam o valor de quaisquer benefícios dessa mudança
para o Contratado; e

18.10.1.2cujo custo actual descontado para o Contratado sobre o termo restante deste Contrato exceda
US$100.000,00, aplicando-se uma taxa de desconto anual de 10%.

18.10.2 No caso de tal impacto conforme definido neste 18.10, o Contratado pode notificar a outra Parte. As
Partes devem, tão cedo quanto for possível após o recebimento da notificação mas nunca após
trinta (30) dias a contar dessa data, encontrar-se para concordarem sobre as mudanças

compensatórias necessárias.

18.10.3 Sempre que neste Contrato exista uma disposição que imponha cumprimento de Lei Aplicável sobre
uma Parte, o cumprimento deve estar sujeito a, e de acordo com os termos de 18.10.

18.11 No caso de as Partes não chegarem a um acordo sobre se ocorreu uma Alteração na Lei que alterou
comprovadamente os direitos e/ou obrigações do Contratado de maneira adversa e material, ou sobre
a extensão das mudanças compensatórias que são necessitadas por qualquer dessas Alterações na
Lei no prazo de 60 dias após a recepção da notificação mencionada em 18.10.2, qualquer das partes
poderá submeter a Disputa à resolução dum perito independente, em conformidade com os
procedimentos estabelecidos na Cláusula 16. Se as partes se concordar, ou se o perito determinar
que ocorreu uma Alteração na Lei que comprovadamente dá prejuízos materiais, o perito determinará
o valor de qualquer mudança compensatória necessária, tomando em consideração:

18.11.1 quaisquer Alterações na Lei, nos títulos mineiros ou neste Contrato Mineiro que os Estado propôs
ou aceitou fazer como parte das mudanças compensatórias propostas pelo perito ou acordadas

pelas partes;
18.11.2 a medida em que tais mudanças isentariam o Estado das obrigações nos termos deste Artigo; e

18.11.3 a medida em que são necessária mais mudanças compensatórias por meio de pagamentos em
dinheiro (ajustados para quaisquer quantias já pagas ou deduzidas) ou Alterações na Lei, nos
títulos mineiros ou no Contrato Mineiro.

18.12 No caso de uma mudança imprevisível de circunstância, as Partes devem proceder de acordo com o
ponto 18.10 anterior, com as necessárias adaptações.

18.13 Nenhuma propriedade ou interesse do Contratado, dos seus Afiliados ou das Operações com
Minerais Pesados (ou de quaisquer Financiadores do Projecto ou seguradores) serão sujeitos à
Acção Expropriatória excepto (a) para um fim público genuíno, (b) numa base não discriminatória (c)
nos termos da lei aplicável e do direito internacional, e (d) contra o pagamento duma compensação
imediata, adequada e efectiva.

i

18.13.1 Para se dar um certo efeito a esta Cláusula 18.13 não obstante qualquer disposição ou Alteração
na Lei, esta Cláusula 18.13 será governada pelos regulamentos e princípios relevantes da lei
Internacional, e todas as disputas ao abrigo desta Cláusula 18.13 ou a ela ligadas serão resolvidas
por arbitragem, nos termos do Artigo 16.

1813.2 Para fins de 18.13, os direitos do Contratado podem ser postos em prática por aqueles Afiliados,
Financiadores do Projecto .

Artigo 19. NOTIFICAÇÕES

19.1 Quaisquer notificações e outras comunicações dadas ou feitas por uma parte para a outra parte
devem, a menos que seja previsto de outra forma neste documento, ser suficientemente dadas ou
feitas se dadas ou feitas por escrito e entregues em mão própria ou enviadas à outra parte no
endereço especificado neste Artigo, por correio electrónico, facsimile, mensagem de rádio, cabo ou
telegrama com todos os encargos pré-pagos, desde que no caso de correio electrónico, facsimile,
telegrama, cabo e mensagem por rádio seja seguido por conempresação escrita enviada por correio
Quaisquer notificações, declarações e outras comunicações dadas ou feitas por correio devem ser
feitas por correio e devem ser consideradas como tendo sido dadas ou feitas no dia do recebimento
da notificação e se dadas ou feitas por correio electrónico, facsimile, mensagem por rádio, cabo ou
telegrama, devem ser consideradas como tendo sido dadas ou feitas no dia útil a seguir ao dia em
que foram enviadas. Se a parte receber realmente a notificação, não deve constituir defesa o facto de
se aempresar que a notícia não foi entregue ou recebida conforme prescrito nesta cláusula.

19.2 Todas essas comunicações devem ser endereçadas ao Ministério dos Recursos Minerais e Energia
ou ao Contratado, conforme o caso, da seguinte forma:

MINISTÉRIO DOS RECURSOS MINERAIS E ENERGIA

clo Director Nacional de Minas
Avenida Fernão de Magalhães, 34
P.O.Box 2904
Maputo, Moçambique
Telefone: 427121/420024/429046
Fax (+258-1) 429046

O CONTRATADO
Kenmare Moma Mining Limited
clo Kenmare Resources Ltd.
Chatham House, Chatham St.
Dublin 2, Ireland
Tel +353 1671 0411
Fax +353 1 671 0810

19.3 O Contratado deve em todos os casos manter um endereço em Maputo para os fins de recebimento
de notificações. Até notícia em contrário, este endereço deve ser.
Rua de Chuindi, 67
Maputo, Moçambique
Tel +258 1 499701
Fax +258 1 499731

19.4 Uma parte pode, em qualquer mbmento e de vez em quando, designar um endereço substituto para
os fins aqui descritos de envio de notificações à outra parte com pelo menos dez (10) dias de
antecedência a partir da data efectiva dessa-mudança.

Artigo 20. IDIOMA

20.1 Este Contrato foi elaborado nos idiomas Português e Inglês e serão assinados originais duplicados de
cada texto. No caso de qualquer conflito entre as duas versões, O facto do Contrato ter sido
negociado em Inglês e traduzido para Português será tomado em consideração na explicação e
interpretação deste Contrato.
COMO TESTEMUNHO DO QUE as Partes que causaram este Contrato para ser assinado pelos seus
representantes devidamente autorizados neste dia 21 de Janeiro de 2002:

Assinado por e em nome de
O Ministério do ursos Minerais e Energia

Castigo Langa, o Ministro dos Recursos Minerais e Energia ”

Assinado por e em nome de

ed Mining Ltd fé
[o ACC

Tony McCluskey, Director

Sd devidos essolumentos nos termos do
Dectito n.º 28 de 9 de Julho de 1996
3/2. MB, 200,00 147
( trezades ê dose pa Mães , novecentos 2
olegrito mil L edaçenTês me figos)

— Disposição do excedente nos tanques de mineração prévia ou áreas apropriadas.

* O Concentrado de Minerais Pesados é bombeado para a Instalação de Separação de Minerais.

A infraestrutura não existe efectivamente na área e o projecto será essencialmente auto-sustentável,
principalmente nos primeiros anos. Foi construída uma pista de aterragem e será construída uma via de
acesso para ligação com o sistema rodoviário provincial. Uma quantidade limitada de importações será
proveniente do porto de águas profundas de Nacala. Espera-se construir uma central de energia de 14 MW
de potência movida a diesel como fonte primária de energia para os primeiros dois anos de operação, após
o que essa central funcionará como fonte de reserva relativamente à rede nacional de energia. A água será
fornecida à mina, Instalação e acampamento a partir de furos artesianos. Um acampamento com
instalações de lazer será estabelecido a cerca de dois quilómetros da Área Mineira.

Com base nas projecções mais recentes, o Plano de Emprego para as operações de Mineração e
Processamento (IFZ) é o seguinte:

Primeiros 2 Anos

Total Estrangeiro - 3
Total Estrangeiro Mineração - 18

Total Estrangeiro Processamento 13

Total Moçambicano - 394
Total Moçambicano Mineração - 167
Total Moçambicano Processamento 227

Total Estr. & Moçambicano 425

Total Estr. & Moçambicano Mineração 185

Total Estr. & Moçambicano Processamento 240

A partir do 3º Ano

Total Estrangeiro -11

Total Estrangeiro Mineração - 6

Total Estrangeiro Processamento 5

Total Moçambicano -414

Total Moçambicano Mineração n 179

Total Moçambicano Processamento 235
Total Estr. & Moçambicano 425 1º
Total Estr. & Moçambicano Mineração 185
Total Estr. & Moç. Processamento 240
ANEXO A - MAPA

Congotane

Afining Reserve
E

Congolose

il Momu Ares

Área .
Bv
Roads
Rivas

Ei Ligence Areas

39
ANEXO B

1. ANEXO B- SECÇÃO | PROGRAMA DE TRABALHO
2. ANEXO B- SECÇÃO II PLANO DE ENCERRAMENTO

Este Anexo apresenta um esboço do Programa de Trabalho indicativo e Plano de Encerramento a respeito
do Projecto Kenmare de Mineração de Minerais de Titânio em Moma, com base na informação disponível
na data da assinatura do Contrato. Esta informação consiste principalmente num resumo do Estudo de Pré-
Viabilidade que terminou em Fevereiro de 2000. Um Estudo de Viabilidade Definitivo, a terminar nos finais
de 2000, irá estabelecer o proposto Programa de Trabalho e Plano de Encerramento com detalhe.

ANEXO B- SECÇÃO |
PROGRAMA DE TRABALHO

O objectivo do programa de trabalho é o desenvolvimento do jazigo de Kenmare de Minerais de Titânio
estabelecendo uma mina, primariamente constituída por uma dragador, uma Instalação de Concentração de
Minerais e infraestrutura associada. Além disso, têm sido desenvolvidas actividades no sentido de se
estabelecer uma instalação de processamento e exportação, que inclui primariamente uma Instalação
Separadora de Minerais, como uma Zona Franca Industrial.

O Estudo de Pré-Viabilidade avaliou uma proposta para desenvolver o Projecto de Moma, com operações
de mineração e processamento, de acordo com as seguintes etapas:

* Vida operativa de 20 anos.
e Mineração da dragagem a uma taxa de 20 MT/a
* Concentração húmida.
e Separação do mineral a seco.
e Produção:
— 600 000 ta ilmenite
-— 31800t'a zircão
— 16500t/a rutile
e Produtos de exportação a transportar por batelhão para navios trans oceanos.
e O Estudo de Pré-Viabilidade revelou que o projecto é comercialmente viável.
O fluxo resumido do processo de operação de mineração, baseado em trabalho experimental por amostra
global, é o seguinte: ;
* Mineração por dragagem a 4000 toh.
e Instalação de Concentração de Minerais:
- Rejeição do produto excedente.
— Concentração em espiral produzindo um Concentrado de Minerais Pesados.

— Recuperação dos minerais pesados de ilmenite, zircão, rutile.

(up ale
ANEXO A - Coordenadas

Detalhes da Área “A”
As coordenadas de Área “A” - Área de Concessão Mineira de Moma:

Sul Leste

16º 31º 48" 39º 34' 05"
16º 27' 08" 39º 42º 05"
16º 31' 00" 39º 43 33º
16º"39 11º 39º 32' 34"

Área “A” abrange 15,240.00 hectares.

Detalhes de Área “B”
As coordenadas de Área “B” - Área de Licença de Moma:

Sul Leste

16º 43! 47" 39º 15' 28º
16º 46' 24º 39º 16º 58"
16º 39º 11º 39º 32º 34º
16º 36' 55" 39º 28' 00º
16º 33 27" 39º 31º 05"
16º 34º 57" 39º 31º 39"
16º 31º 48" 39º 34' 05"

Área “B" abrange 19,822.00. hectares.

Detalhes de Área “C”
As coordenadas de Área “C” - Área da Reserva da Concessão Mineira de Congolone:

Sul Leste

16º 4º 28" 40º 6º 15"
16º 6 35º 40º 3º 25"
16º 5º 50º 40º 2! 45"
16º 2 45º 40º 6 25"

Área “C” abrange 1771.87 hectares.

Detalhes de Licença 431/L/96 (Incluindo Áreas “A”, “B" and “C”)

A Licença de Prospecção e Pesquisa de Moma-Angoche-Quinga (No. 431/1/96)
Data de Emissão: 28 Fevereiro 1996 (N.º de Registo 350/96) renovável
Validade:28 Fevereiro 2001. eae

A Licença abrange 43, 867.37 hectares e'inclui 4 zonas:

Í. Moma (Áreas “A” & “B') — 35,062.00 ha
2. Angoche Área 2,844.00 ha
3. Congolone Área (Área “C")  1,771.87 ha
4. Quinga Área 4,189.50 ha

97) Ato ”

O imposto de superficie é:

db Moma (Áreas “A” & “B”) 2 US$/ha
2. Angoche Área 4 USSiha
3. Congolone Área (Área *C?) 3 USSiha
4. Quinga Área 3 USS/ha

As-coordenadas das zonas são:
Moma - Área “A” — 15,240.00 ha

Sul Leste
= 16º 31º 48" 39º 34 os"
- 16º 27' 08" 39º 42' 05"
- 16º 31º 00" 39º 43' 33º
- 16º 39! 11" 39º 32º 34"

Moma Área “B” — 19,822.00 ha
Sul Leste
= 6º 43 4739 15 28º
= 6º 46! 24º 39º 16º 58º
= 46º 39 11º 39º 32 34º
- 46º 36! 55" 39º 28' 00"
-º 46º 33 27"39º 31º 05º
-º 16º 34 57º39º 31º 39º
- 46º 31º 48"39º 34 05º

Angoche — 2,844.00 ha

Sul Leste
- 16º 10º 30" 39º 59' 23º
- 16º 9' 30" 39º 58' 25º
— 16º 2: 36" 40º 6º 0"
- 16º 33" 40º 6 38"
- 16º 7º 27º 40º 3 9º
- 6 6 14" 40º 155º

Congolone — 1771.87 ha

Sul Leste
- 16º 4 28" 40º 6 15º
- 16º 6 35" 40º 3 25º
- 16º 51 50" 40º 2 45º
- 16º 2: 45" 40º 6 25"

Quinga — 4,189.50 ha y
Sul Leste
- 15º 37º 39" 40º 25º 31º
- 15º 44' 22" 40º 21º 32º
— 15º 51º 5" 40º 14º 46º
- 15º 37 21º 40º 24 38"
- 15º 45! 37" 40º 18 58º
- 15º 50' 36" 40º 14' 8º

Cide

O prazo de finalização da implementação dos trabalhos acima mencionados será completado pelo Estudo
de Viabilidade Definitivo, estabelecimento de acordos adequados de comercialização e de financiamento
do projecto. É intenção do CHML que estas actividades sejam realizadas o mais rapidamente possível.
Segue-se um plano indicativo dos prazos, que variará dependendo das circunstâncias:

e Finalização do Estudo de Viabilidade Definitivo em 31.12.2000

e Finalização dos Acordos de Comercialização e Financiamento: 6 - 9 meses
e Gonstrução do Projecto: 18 - 24 meses

e Atribuição de tarefas e início da produção a partir dessa data.

ANEXO B-— PLANO II PLANO DE ENCERRAMENTO

O plano de encerramento ainda não foi elaborado em detalhe, mas será parte integrante do projecto de
Estudo de Impacto Ambiental, que está sendo realizado por Coastal and Environmental Services. Este
projecto fará parte do Estudo de Viabilidade Definitivo, que é submetido à aprovação do MIREME. É
intenção da KMML reabilitar a Área Mineira para padrões internacionalmente apropriados pela
implementação do plano a ser esboçado pelo Estudo de Impacto Ambiental, que será submetido à
aprovação do Ministério para a Coordenação dos Assuntos Ambientais.

ANEXO C

ITEM

BENEFÍCIO

BASEICITAÇÃO

Imposto de Rendimento

35% - taxa normal

artigo 133 do Código de Imposto de
Rendimento (Decreto n.º 3/87 de 30 de
Janeiro e alterações)

17,5% - primeiros 10 anos após o início
da produção ou período de recuperação
do investimento

artigo 20.2 do Decreto n.º 53/94

Imposto Complementar / Retenção de
Impostos sobre Dividendos

Isenção - primeiros 10 anos do periodo
de recuperação de investimento

artigo 20.3 do Decreto n.º 53/94

Retenção de Imposto sobre os
pagamentos a não residentes

15% de retenção de imposto sobre
pagamentos a não residentes

artigo 20.4 do Decreto n.º53/94

artigo 133 do Código de Imposto de
Rendimento.

Royalty

3% do valor do Concentrado de
Minerais Pesados

artigo 4c)(1) do Decreto n.º 53/94
artigo 9 - Contrato de Concessão

Imposto sobre Direitos de Mineração de
Superfície

Área de Licença de Prospecção e
Pesquisa

artigos 9-11 do Decreto n.º 53/94

IVA

Isenção na importação

Código do IVA - Decreto 51/98,
correcção no Decreto 82/99; artigo 20.1
do Decreto 53/94

Direitos Alfandegários sobre
Importações

Isenção para equipamento de
Prospecção e Pesquisa e produção, de
direitos alfandegários de importação

artigo 20.1 do Decreto 53/94

Direitos Alfandegários sobre
Exportações

Isenção para produtos minerais, de
direitos alfandegários de exportação

artigo 20.1 do Decreto 53/94

Divisa Estrangeira

Garantida exportação sem restrição de:
«Lucros
«Royalties

+ Capital de Investimento e pagamentos
de juros

* Capital investido

artigos 18-19 do Decreto n.º 53/94

Unidade de Mineração

Mais do que uma Área Mineira,
incluindo os custos das áreas de
Prospecção e Pesquisa não comercial
que podem ser acrescentados para fins
do cálculo da receita bruta tributável
incluindo deduções. Despesas do
capital residual de uma mina fechada
podem ser imputadas a outra mina em
produção

artigo 1(p) e Artigo 8 do Regulamento
do Regime Fiscal Mineiro aprovado pelo
Decreto n.º 53/94

Acumulação de despesas e
Depreciação Acelerada

Acumulação de despesas de
Prospecção e Pesquisa e
desenvolvimento e depreciação opcional
a 25% ao ano

artigo 8 do Regulamento do Regime
Fiscal Mineiro aprovado pelo Decreto n.º
53194

Livros de contas

Podem ser mantidos em USD ou outra
moeda estrangeira e organizados de
forma apropriada e clara

artigo 18-19 do Regulamento do Regime
Fiscal Mineiro aprovado pelo Decreto n.º
s3194

Transporte de Perdas

E] 7
Três ano$

artigo 17 do Regulamento do Regime
Fiscal Mineiro aprovado pelo Decreto n.º
s394

a ate É

ANEXO D

CÁLCULO DO PREÇO MÉDIO PONDERADO DO CONCENTRADO DE MINERAIS PESADOS

Nota: Este exemplo de cálculo do preço médio ponderado do concentrado de minerais pesados é apenas
para efeitos de ilustração não sendo por isso vinculativo.

O preço médio ponderado para os produtos dos minerais do titânio vendido, será o valor total dos
produtos, ajustado pela inflacção do Dólar dos Estados Unidos da América, exportado pelo Kenmare
Moma Processing Limited (sendo a companhia da ZFI ) dividido pela totalidade das toneladas
exportadas.

Por exemplo, com base em 3 classes de ilmenite mais rutile e zinco, o análise de certo preço anual,
resultados e valores, pode ser o seguinte:

PRODUTO  PREÇO/T VALOR EM US$
llmenite 3 $90.00/140.045 12.604.067
llmenite 2 $85.00/ 233.409 19.839.735
limenite 1 $80.00/ 233.409 18.672.691
Zinco $318.00/ 37.616 11.962.029
Rutile $495.00/ 13.145 6.506.883

657.624 69.585.405
O valor total da exportação, a partir da ZFI, da companhia (Kenmare Moma Processing Limited) será US$
69.6 milhões, a totalidade das exportações em toneladas será 657.624T, por isso o preço médio ponderado
por tonelada será US$ 106.
Prolongando-se o exemplo, se a margem de lucros for 15%, no ano em apreço acima e o preço médio
ponderado aumentar para US$ 113/Ton no ano seguinte. Então os 15% de margem de lucro aumentariam
proporcionalmente para 16% (i.e. 15% x 113/106).
INDEX

Artigo 1. PRINCÍPIOS E OBJECTIVOS............... sessenta reeereseriresteos 2
Arigo2 DEFINIÇÕES...
Artigo 3 CONCESSÃO DE DIREITOS E PRAZO........... messes ireeeess essere 9
“Artigo 4 ÁREA MINEIRA E ABANDONO ........... imersos 13
Artigo 5 PERÍODO DA CONCESSÃO MINEIRA... iss sessenta 14
“artigo 6 DISPOSIÇÕES CAPACITANTES.........iie eee 14
Artigo 6-A REGIME CAMBIAL..........ii aeee eretas riemeereers 17
Artigo 6-B REGIME FISCAL E ADUANEIRO ........... esses eee ereeesanao 8
Artigo 9 VALOR E COMERCIALIZAÇÃO DE MINERAIS PESADOS.............cimestmeeeeereeeeremeerts 22

Artigo 10. INFRAESTRUTURA
Artigo 11. EMPREGO DE PESSOAL .
Artigo 12. — CONFIDENCIALIDADE
Artigo 13. FORÇA MAIOR

Artigo 14. CESSÃO.
Artigo 15. TÉRMINO
Artigo 16. — ARBITRAGEM
Artigo 17. LEI APLICÁVEL E FORO
Artigo 18. DISPOSIÇÕES DIVERSAS.
Artigo 19. - NOTIFICAÇÕES...................... 35
Artigo 20. — IDIOMA... sites serrereeeeriiesmasrtriss 36
ANEXO A - Coordenadas
ANEXO A — MAPA... iesrmeseeimeesrrierererteeeaaretimaaaasaeraaearere rr trraeare re riree res irre rea rea tres rere raras
Pat [5 (0 À: PRP RO
ANEXO O esusasancasiisieoniricsteitem ssssasianasiiatiebiniaassenasatarermenfhessonas ane rsssgssasasances cRiranens eo cuennosnrosasaoneenaonsd
PS 2 (6 À 5

Gfne *

ACORDO DE IMPLEMENTAÇÃO
DO PROJECTO DA ZONA FRANCA INDUSTRIAL
DAS AREIAS PESADAS DE MOMA

ENTRE

A REPÚBLICA DE MOÇAMBIQUE

KENMARE MOMA PROCESSING LIMITED

DE 21 DE JANEIRO DE 2002

ACORDO DE IMPLEMENTAÇÃO

O presente Acordo de Implementação (“Acordo”) é celebrado entre:

A República de Moçambique, devidamente representada pelo Governo, na pessoa do
Senhor Ministro dos Recursos Minerais e Energia (doravante designada por “GOM”); e

Kenmare Moma Processing Limited, uma sociedade constituída nos termos das leis de
Jersey, Ilhas Anglo-Normandas, e regida em Moçambique na forma de uma
representação comercial, devidamente representada na pessoa de Tony McCluskey
(doravante designada por “KMPL”).

CONSIDERANDO QUE:

Nos termos do Decreto nº 45/2000 de 28 de Novembro, o Conselho de Ministros
aprovou a criação da Zona Franca Industrial de Moma, a ser implementada de acordo
com os Termos de Autorização do Projecto Areias Pesadas de Moma e nos termos da
demais legislação aplicável.

Nos termos da Resolução Interna n. 8/2000 de 28 de Novembro, o Conselho de
Ministros autorizou a realização e implementação do Projecto de Investimento
denominado Areias Pesadas de Moma, como um Projecto a operar sob o regime de
Zona Franca Industrial a ser implementado de acordo com os respectivos Termos de
Autorização do Projecto e nos termos da demais legislação aplicável.

No decurso da implementação do Projecto, incluindo na obtenção de financiamento
para o mesmo, tornou-se necessário definir e detalhar melhor os termos e as condições
que regem a implementação e operação do Projecto.

Neste contexto, ao abrigo das disposições do número 1 do artigo 3, número 1 do artigo
21 e o artigo 29 da Lei nº3/93 de 24 de Junho e do respectivo regulamento aprovado
pelo Decreto nº14/93 e alterado pelo Decreto nº36/95 de 8 de Agosto, o Regulamento
das Zonas Francas Industriais aprovado pelo Decreto nº62/99 de 21 de Setembro e
alterado pelo Decreto nº35/2000 de 17 de Outubro, e o número 1 do artigo 153 da
Constituição da República, o Conselho de Ministros aprovou a execução do presente
Acordo de Implementação do Projecto (AIP) como instrumento para regular e definir os
termos e as condições que regem a implementação e a operação do Projecto de
Investimento Areias Pesadas de Moma (o Projecto).

1. Definições e Interpretação

11 Salvo definição em contrário no presente Acordo, os termos definidos nos
Termos de Autorização terão a mesma definição quando utilizados no presente
Acordo de Implementação do Projecto (AIP).

11.1 Decreto n.' 45/2000 de 28 de Novembro, Decreto nos termos do qual o
Conselho de Ministros aprovou a criação do Projecto de Investimento Areias
Pesadas de Moma como projecto a operar sob o regime de Zona Franca
Industrial,

1.1.2 Resolução Interna nº8/2000 de 28 de Novembro, Resolução nos termos do
qual o Conselho de Ministros aprovou a realização do Projecto de Investimento
Areias Pesadas de Moma bem como os respectivos Termos de Autorização.

1.1.3 Resolução Interna nº 14/2001 de 21 de Dezembro, Resolução nos
termos do qual o Conselho de Ministros aprovou a execução do presente Acordo
de Implementação (Anexo 1).

1.1.4 Termos de Autorização, Os Termos de Autorização do Projecto Areias
Pesadas de Moma, tal como aprovados pela Resolução Interna nº8/2000 de 28
de Novembro do Conselho de Ministros.

1.1.5: Contrato de Licenciamento Mineiro, o Contrato Mineiro celebrado entre
a Kenmare Moma Mining Ltd e o Minstério dos Recursos Minerais e Energia
em representação da República de Moçambique, que estabelece os termos e as
condições aplicáveis à exploração, desenvolvimento e produção das areias
pesadas em Moma, Congolone e Quinga na Província de Nampula.

1.1.6 Fecho Financeiro a data do primeiro desembolso de crédito por parte dos
Financiadores do Projecto ao abrigo do financiamento para o Projecto em termos
aceitáveis aos Beneficiários, determinados a seu critério e de conformidade com
os termos dos acordos financeiros entre estes e os Financiadores do Projecto.

1.1.7 Beneficiários Kenmare Moma Processing Limited (KMPL), na
qualidade de Empresa Implementadora, e Kenmare Resources Plc, na qualidade
de investidor estrangeiro, e os seus afiliados e respectivos sucessores e
cessionários.

1.1.8 Empresa Implementadora Kenmare Moma Processing Limited, incluindo os
seus respectivos sucessores e cessionários

,
' e .
1.1.9 Investidor(es) Estrangeiro(s) Kenmare Resources, Plc, incluindo seus
afiliados, sucessores e cessionários.

1.1.10 Financiador(es) do Projecto Os bancos, instituições de crédito e
quaisquer outros financiadores que forneçam financiamento ou realizam o

ê. Ak

1.2

13

1.3.2

1.4

1.5

1.5.2

153

refinanciamento do mesmo ou que estão sub-rogados aos direitos de tais
financiadores.

O presente Acordo de Implementação faz parte dos instrumentos que regulam a
autorização, implementação e operação do Projecto, visando esclarecer certos
termos e condições aplicáveis ao mesmo, bem como assistir a KMPL, como
Empresa Implementadora, e a Kenmare Resources PLC, na qualidade de
Investidor Estrangeiro, e outros Beneficiários na obtenção de financiamento para
a construção, desenvolvimento e operação do Projecto.

Os Beneficiários gozam do benefício de todos os direitos e concessões
concedidos ao abrigo do Decreto e dos Termos de Autorização (tal como aqui
detalhado) por um período de 20 (vinte) anos contados a partir da data do Fecho
Financeiro, renováveis à opção da KMPL com a autorização do GOM,
autorização esta que não poderá ser recusada ou atrasada sem motivos razoáveis.

A KMPL deverá comunicar ao GOM a identidade de quaisquer Financiadores
do Projecto, bem como os montantes e as formas de realização dos
investimentos tal como referidos na Cláusula 1.3.2, à medida que sejam com
estes celebrados os acordos de financiamento.

Para efeitos das Cláusulas 8 e 9 dos Termos de Autorização e de acordo com o
disposto nas mesmas, o montante do investimento, estipulado como

* USD103.000.000, e a forma de realização do investimento como investimento

directo estrangeiro ou investimento indirecto estrangeiro, serão determinados até
ao Fecho Financeiro.

Para efeitos da Cláusula 11 dos Termos de Autorização e de acordo com o
disposto na mesma, a obrigação no sentido de registar a KMPL em Moçambique
está satisfeita em virtude do registo da KMPL como uma representação
comercial junto do Ministério da Indústria e Comércio e na Conservatória do
Registo Comercial.

Para efeitos da Cláusula 13.1 dos Termos de Autorização e de acordo com as
disposições da mesma, a isenção de direitos aduaneiros e impostos, incluindo o
IVA, na importação e exportação em relação ao Projecto, conforme previsto nas
cláusulas 13.1.1, 13.1.2 e 13.1.3 dos Termos de Autorização, incluirá o seguinte:

A importação de bens, equipamento e materiais a utilizar na construção das
linhas de fornecimento de energia eléctrica à Zona Franca Industrial do Projecto
Areias Pesadas de Moma, "

A aquisição e consumo de energia eléctrica para as operações mineiras e de
processamento;

A importação de materiais, equipamentos e serviços a serem utilizados em
relação ao Projecto; e

44

1.5.4 o direito de obter a documentação de importação e exportação, incluindo a

21

2.2

31

isenção de direitos aduaneiros e outros impostos e encargos sobre a importação e
exportação dos tais materiais, equipamentos e serviços.

Início da Implementação do Projecto

Para efeitos da Cláusula 17 dos Termos de Autorização e em conformidade com
as disposições do mesmo, a implementação do Projecto é considerada como
tendo sido iniciada em virtude das actividades já começadas pela KMPL e a
serem desenvolvidas pela mesma, incluindo a avaliação de impactos ambientais,
o financiamento e a comercialização de produtos.

Até ao Fecho Financeiro, o Investidor Estrangeiro e/ou os Beneficiários não
terão qualquer obrigação de desenvolver, implementar e investir no Projecto nos
termos das Cláusulas 4.1, 5, 8, 9, 10 e 12 dos Termos de Autorização.

Regime Cambial e Operações de Importação/Exportação

Regime Cambial | os Beneficiários terão o direito de abrir e manter (quer em
seu nome quer em nome dos Financiadores do Projecto ou de qualquer
representante designado por estes) uma ou mais contas em moeda estrangeira em
qualquer banco no exterior de Moçambique, podendo ainda creditar

: directamente nessas contas e nelas reter os fundos provenientes de qualquer

fonte, incluindo:

(a) receitas provenientes de vendas;
(b) pagamentos recebidos de seguradoras e resseguradoras,
(c) penalizações e indemnizações pagáveis ao abrigo de contratos;

(d) receitas de operações swap e hedging,

(e) contribuições de capital social e outros investimentos de capital
próprio na KMPL;

(69) desembolsos de empréstimos provenientes do exterior, e

(g) receitas provenientes da venda dos activos dos Beneficiários,

e podendo utilizar livremêénite os fundos na(s) referida(s) conta(s) para qualquer
fim, incluindo, entre outros:

(1) pagar prestações de capital, juros, comissões, indemnizações, prémios

de seguro e pagamentos e despesas referentes a qualquer empréstimo
do exterior de que os Beneficiários sejam mutuários ou garantes, e

5. .

32

83

da

3.6

manter contas de reserva que possam ser exigidas pelos Financiadores
do Projecto para a sua protecção;

(ii) efectuar pagamentos devidos a fornecedores de bens e serviços,

(iii) fazer distribuições aos investidores na KMPL, incluindo o pagamento
de dividendos e o rendimento do capital social subscrito;

(iv) efectuar pagamentos referentes a obrigações de hedging; e

(v) pagar aos trabalhadores estrangeiros.

Os Beneficiários terão o direito de incorrer em dívidas externas, expressas e
pagáveis em moedas externas e garantidas por direitos de garantia, penhores,
hipotecas ou outros ónus relativos aos bens dos Beneficiários contemplados na
Cláusula 6.

Os Beneficiários terão o direito de comprar em Moçambique moeda externa
convertível à taxa garantida nos termos da Cláusula 3.4, e de remeter tal moeda
externa para o exterior de acordo com o disposto nos Termos da Autorização e
na Lei Aplicável.

No caso de a taxa de câmbio para a compra e venda de moeda ser controlada ou

: estabelecida pelo Governo Moçambicano, a taxa de câmbio para a compra e

venda de moeda pelos Beneficiários em Moçambique será a taxa então
prevalecente de aplicação geral por bancos autorizados pelo Banco Central a
exercer actividades cambiais. Tais taxas serão não menos favoráveis para os
Beneficiários do que as taxas concedidas a qualquer outra pessoa. No caso de ser
permitido um mercado de câmbios livre, os Beneficiários terão o direito de
utilizar o tal mercado.

Obrigações referentes às Contas no Exterior a KMPL compromete-se a
fornecer ao Banco de Moçambique a seguinte informação e documentação
referente às contas bancárias tituladas no exterior:

(a) o nome e a localização de todas as contas no exterior;

(b) uma cópia ou fotocópia dos extractos de todas as contas no exterior,
mostrando os créditos e os débitos;

(c) os detalhes solicitados no inquérito emitido pelo Banco de Moçambique
destinados à elaboração do Balanço de Pagamentos,

y

' 0. a: Due:
Importação/Exportação os Beneficiários terão o direito de:

(a) vender aos afiliados ou a terceiros situados fora Moçambique, em
dólares ou outra moeda estrangeira pagável no exterior, os produtos
de rutilo, zircão e ilmenite do Projecto; e

O e
3.7

3.8

41

42

43

(b) vender aos afiliados ou a terceiros situados dentro de Moçambique,
em Meticais, dólares ou outra moeda estrangeira, os produtos de
rutilo, zircão e ilmenite do Projecto..

Os direitos dos Beneficiários previstos nas Cláusulas 3.1 e 3.2 concorrem para o
preenchimento dos direitos concedidos à KMPL nos termos da cláusula 15 dos
Termos de Autorização e da legislação referida no mesmo, e nenhuma
disposição da cláusula 15 dos Termos de Autorização ou da legislação nele
referida terá o efeito de limitar os direitos dos Beneficiários e/ou dos
Financiadores do Projecto na sua capacidade de Financiadores do Projecto.

Os Beneficiários ou, consoante o caso, as suas resseguradoras, poderão obter
seguro (ou resseguro para qualquer tal seguro) a partir de seguradoras ou
resseguradoras dentro de Moçambique ou no exterior, relativamente a qualquer
seguro referente ao Projecto.

Estabilidade Jurídica

O GOM compromete-se a não alterar unilateralmente os termos do presente AIP,
o Decreto, e os Termos de Autorização, e a não agir de uma maneira que afecte
adversamente os direitos ou os incentivos concedidos ao Projecto e/ou aos
Beneficiários ao abrigo dos Termos de Autorização.

No caso de uma Alteração na Lei que afecte adversamente os direitos e os
incentivos concedidos ao Projecto e/ou aos Beneficiários ao abrigo dos Termos
de Autorização e do presente Acordo de Implementação, o GOM compromete-
se, após consultas com os Beneficiários, a assegurar que sejam efectuadas
alterações na legislação aplicável ao Projecto e/ou aos Beneficiários ou nos
Termos de Autorização para compensar a Alteração na Lei, e/ou, à sua opção,
compensar os Beneficiários para que estes sejam total e justamente compensados
pelo prejuízo ou detrimento sofrido em virtude da referida Alteração na Lei.

No presente AIP, uma Alteração na Lei significa:

(a) a entrada em vigor, modificação, alteração, extensão, revogação ou mudança
de interpretação ou aplicação de quaisquer leis, decretos, diplomas,
despachos e quaisquer outros instrumentos legislativos incluindo códigos,
ordens, regras, regulamentos, ordens regulatórias normativas, resoluções,
posturas, avisos ou outras directivas ou normas (conjuntamente designadas
por “Leis”) após a data dos Termos de Autorização;

)

(b) a própria publicação e a disponibilização geral ao público de qualquer Lei
após a data dos Termos de Autorização, mesmo que tal Lei tenha sido
aprovada ou assinada antes daquela data;
44

4.5

4.6

4.6.1

4.62

(c) a modificação ou mudança de aplicação dos Termos de Autorização após a
data dos Termos de Autorização (que não seja nos termos do presente
Acordo); ou

(d)a exigência por qualquer entidade estatal de qualquer consentimento
adicional que não era exigido na data dos Termos de Autorização e que em
qualquer caso resulte na diminuição dos direitos dos Beneficiários ou na
imposição de maior responsabilidade nos mesmos a comparar com a posição
na data dos Termos de Autorização.

Para efeitos da alínea (e) do número 2 da Cláusula 12 dos Termos de
Autorização, considera-se legislação ambiental moçambicana a que estiver em
vigor na data de emissão dos Termos de Autorização, e consideram-se normas
técnicas internacionalmente aceites que permitam a conservação do meio
ambiente as normas técnicas contidas nas publicações do Banco Mundial, à data
dos Termos de Autorização, nomeadamente o Livro de Consulta sobre
Avaliação Ambiental e as Actualizações do Livro de Consulta — Versão de 1991
e o Manual de Prevenção e Redução da Poluição (Abril de 1998), cuja aplicação
relativamente ao Projecto seja aceite pelo GOM e a KMPL.

O Projecto e os Beneficiários, consoante o caso, gozarão dos incentivos
aduaneiros e fiscais previstos no Regulamento das Zonas Francas Industriais.

Sem prejuízo das disposições anteriores da presente Cláusula 4, o GOM
compromete-se a não impor no Projecto e/ou nos Beneficiários quaisquer
impostos que não estejam previstos nos termos da Cláusula 13 dos Termos de
Autorização.

No caso de as Partes não chegarem a um acordo sobre se ocorreu uma Alteração
na Lei que alterou comprovadamente os direitos e/ou obrigações dos
Beneficiários de maneira adversa e material, ou sobre a extensão das alterações
compensatórias que são necessitadas por qualquer dessas Alterações na Lei,
qualquer das partes poderá submeter a Disputa à resolução dum perito
independente, em conformidade com os procedimentos estabelecidos na
Cláusula 11. Se as partes concordar, ou se o perito determinar que ocorreu uma
Alteração na Lei que comprovadamente dá prejuízos materiais, será requerido ao
perito que determine o valor de qualquer alteração compensatória necessária,
tomando em consideração:

se o Estado tiver oferecido ou aceite quaisquer alterações na Lei, nos Termos da
Autorização ou neste Acordo de Implementação como parte das alterações
compensatórias que foram propostas pelo perito ou acordaram pelas partes;

a medida em que tais alterações libertem o Estado das suas obrigações previstas
neste Acordo de Implementação;

Alt

463 a medida (se for caso disso) em que seja necessária mais alterações
compensatórias por meio de pagamentos em dinheiro (ajustados para quaisquer
quantias já pagas ou deduzidas) ou alterações na Lei, nos Termos da Autorização
ou neste Acordo de Implementação.”

5 Não Expropriação

5.1 O GOM rão realizará qualquer acto de Expropriação em relação ao Projecto, a
menos que tal Expropriação seja: (i) realizada por motivo público primordial, (ii)
realizada numa base não discriminatória, (iii) realizada de acordo com a lei
aplicável e com o direito internacional, e (iv) acompanhada da indemnização
prevista nos termos da Cláusula 5.2, a seguir.

5.2 Se o GOM realizar qualquer acto de Expropriação em relação ao Projecto,
pagará aos Beneficiários, sem demora, uma indemnização adequada e efectiva
em moeda livremente convertível no exterior de Moçambique.

5.3 No presente Acordo, “Expropriação” significa qualquer nacionalização,
expropriação ou outra tomada de posse pelo GOM, ou qualquer medida ou
medidas que, individual ou conjuntamente, tenham um efeito equiparado ou
igual,

Por forma a dar efeito ao disposto na presente Cláusula 5, não obstante qualquer
disposição legal ou Alteração na Lei, esta Cláusula 5 será regida pelas normas e
princípios relevantes de direito internacional e todas as disputas que surjam ao
abrigo ou em conexão com o presente artigo serão resolvidos através de
arbitragem nos termos da Cláusula 12 do presente Acordo.

5.4

Cessão e Transferência

6.1 Sujeito às disposições previstas nas Cláusulas 6.2 e 6.3 adiante, ficarão sujeitas à
aprovação prévia por escrito do GOM, aprovação essa que não será recusada
sem motivos razoáveis, qualquer cessão, penhor, ónus ou outra transferência (1)
pela KMPL de todos ou uma parte dos seus direitos e /ou obrigações ao abrigo
deste AIP e dos Termos de Autorização, ou todos ou uma parte dos bens
adquiridos pela KMPL para o Projecto ou no decurso do mesmo (à excepção das
alienações feitas no decurso normal dos negócios); ou (2) pelo Investidor
Estrangeiro ou qualquer outro titular de quaisquer acções ou outros direitos de
propriedade representando uma maioria ou outro interesse controlador na
KMPL. ,

6.2 Sujeito a um aviso por escrito dado com uma antecedência de trinta (30) dias e
findo tal período de trinta (30) dias, o GOM será considerado como tendo dado a
sua aprovação para qualquer penhor, hipoteca, garantia ou outro ónus pela

* no Ade
7.2

73

nos Termos de Autorização do Projecto, bem como no regulamento aplicável ao
regime de ZFI.

Antes da conclusão da construção dos sistemas de segurança do Projecto e
outras instalações, não haverá restrições em relação à contratação pela KMPL de
trabalhadores estrangeiros.

O GOM assegurará, mediante a entrega do respectivo pedido pela KMPL:

(a) a concessão à KMPL da área de terra necessária para o Projecto,
conforme previsto nos termos da cláusula 5 dos Termos de
Autorização e no artigo 15 do Regulamento das Zonas Francas
Industriais;

(b) a emissão à KMPL dos alvarás de construtores previstos nos termos
da Cláusula 6.1 e das licenças de construção previstas na cláusula 6.2
dos Termos de Autorização, conforme previsto no artigo 17 do
Regulamento das Zonas Francas Industriais;

(co) as permissões de trabalho ou autorizações de contratação de
trabalhadores estrangeiros empregues pelo Projecto ou ligados ao
mesmo, conforme referido na cláusula 7 dos Termos de Autorização,
serão emitidas de forma atempada pelas entidades competentes em
conformidade com os seguintes procedimentos:

(i) A Empresa Implementadora deverá remeter ao Ministério do
Trabalho em Maputo um pedido de Autorização de Trabalho, no
prazo de 45 dias após o início do exercício laboral pelo
trabalhador estrangeiro;

(ii) O pedido deverá conter os seguintes elementos e não será exigida
a apresentação de qualquer outra informação ou documentação:

E Nome, endereço, referência ao Decreto e à Resolução e
ramo de actividade da entidade empregadora;

Nome, idade, nacionalidade e número do passaporte do
trabalhador;

E Tarefas a executar e duração do contrato;

e Curriculum vitae do trabalhador, traduzido para a lingua
portuguesa;

E Cópias autenticadas das habilitações literárias e
qualificações técnico-profissionais, traduzidas para a lingua
portuguesa;

-1- Ê A qr

KMPL ou pelo Investidor Estrangeiro ou qualquer outro titular de acções ou
outros direitos de propriedade representando uma maioria ou outro interesse
controlador na KMPL, quando em qualquer dos casos tal seja feito nos termos
de qualquer acordo de financiamento para o Projecto, ou qualquer cessão
efectuada nos termos do tal penhor, hipoteca, garantia ou outro ónus. O GOM
concorda que, mediante o pedido razoável da KMPL (i) fornecerá ao
Financiador do Projecto um reconhecimento por escrito relativamente a qualquer
tal penhor, hipoteca, garantia ou outro ónus, por forma a completar tais direitos
de garantia e (ii) celebrará com o Financiador do Projecto um acordo
reconhecendo os direitos dos Financiadores do Projecto previstos neste AIP ao
abrigo da Cláusula 9.

Sujeito às disposições da Cláusula 6.2, quando a KMPL ou o Investidor
Estrangeiro ou outro titular de acções ou outros direitos de propriedade solicitar
uma aprovação para ceder, empenhar, onerar ou de outra forma transferir, a um
afiliado ou a terceiro, todos ou uma parte dos seus direitos e obrigações ao
abrigo deste Acordo ou dos bens adquiridos pela KMPL para o Projecto ou no
decurso do mesmo, o GOM dará tal aprovação por escrito no prazo de trinta (30)
dias após ter recebido uma notificação por escrito para o efeito, sob condição de
que:

(a) não tenha ocorrido nem continue qualquer Incumprimento (tal como
definido na Cláusula 9);

(b) o cessionário se vincule aos termos e condições do presente AIP e dos
Termos de Autorização, e tal esteja previsto no instrumento de cessão
ou transferência; e

(e) seja fornecida ao GOM uma cópia do instrumento de cessão, penhor,
ónus ou outra transferência e de qualquer acordo operativo ou outro.

Satisfeitas as condições acima referidas, o GOM concorda em emitir um novo
Certificado de Empresa de ZFI em nome do cessionário.

Licenças e Consentimentos

O Conselho de Zonas Francas Industriais emitirá a favor da KMPL o Certificado
de Empresa de ZFI logo após a certificação pela Direcção Nacional das
Alfândegas da construção 'dós sistemas de segurança previstos no número 4.2.1
dos Termos de Autorização, e em qualquer caso no prazo de cinco dias úteis em
Moçambique após a referida certificação. O referido Certificado de Empresa de
ZFI constituirá o único documento de licenciamento dos Beneficiários para
exercício da sua actividade em regime de ZFI e para a implementação e
operação do Projecto com todos os incentivos previstos no presente Acordo e

o | K dultc

(d)

6)

(iii)

(iv)

e Quatro exemplares do contrato de trabalho escrito na língua
portuguesa, detalhando as condições do emprego,
remuneração, formas de pagamento e períodos de férias
anuais.

O número de trabalhadores estrangeiros não deverá ser superior a
15% do total de efectivos. Entretanto, caso a solicitação de
trabalhadores nacionais, após passagem de anúncio para
preenchimento de postos de trabalho num jornal moçambicano de
circulação nacional, não tenha sido satisfeita, a Empresa
Implementadora será considerada como tendo demonstrado que
não há disponibilidade de cidadãos nacionais qualificados para
preencher o referido posto, satisfazendo assim plena e
definitivamente os requisitos previstos no número 1 do artigo 2
do Decreto n.º 75/99.

A autorização ou o indeferimento, tendo este último que ser
baseado na falta de cumprimento das anteriores alíneas (ii) e (iii)
da Cláusula 7.3(c), será emitida por escrito no prazo de 5 dias
úteis após a apresentação do pedido. Se o pedido for indeferido,
os fundamentos do indeferimento serão dados por escrito. Se a
Empresa Implementadora não receber uma resposta por escrito no
prazo de cinco (5) dias úteis após a apresentação do pedido, o
pedido será considerado como tendo sido autorizado e o Conselho
das Zonas Francas Industriais confirmará a autorização tácita do
pedido e obterá o documento formal da autorização. Qualquer
outra decisão tomada na data ou depois da data da confirmação e
emissão da autorização tácita, conforme previsto nesta
disposição, será nula e sem efeito.

as autorizações de residência para estrangeiros contratados ou ligados
ao Projecto referidos na Cláusula 7.1 dos Termos de Autorização, e os
vistos para estrangeiros que pretendam viajar para Moçambique para
realizar actividades relacionadas com o Projecto, conforme previsto
na cláusula 7.2 dos Termos de Autorização, serão emitidas de forma
atempada pelos órgãos competentes de acordo com os procedimentos
seguintes:

Gi)

Não será exigido ao trabalhador a obtenção de um visto de
trabalho nem será necessária a sua saída de Moçambique após a
emissão da âutorização de trabalho para efeitos de pedido ou
obtenção de autorização de residência (DIRE).

A autorização de residência será emitida no prazo de 10 dias
úteis após a apresentação do pedido junto da Direcção Nacional
de Migração. Se a Empresa Implementadora não receber o DIRE
no prazo de 10 dias após a apresentação do pedido, o DIRE será

-12-

de

7.4

considerado como tendo sido autorizado e a Direcção Nacional de
Migração confirmará a autorização tácita do pedido e
providenciará da emissão do DIRE. Qualquer outra decisão ou
acto a respeito da respectiva autorização de residência, tomada na
data ou depois da data da confirmação e emissão da autorização
tácita, conforme aqui previsto, será nula e sem efeito.

(iii) Quanto aos contratados e subcontratados da Empresa
Implementadora a realizarem contratos de serviço a curto prazo,
os Serviços de Migração facilitarão a emissão atempada dos
vistos de entrada, incluindo vistos de negócio com entradas
múltiplas e válidos para entrada e estadia em Moçambique pela
duração dos serviços objecto do contrato, sujeito a uma estadia
máxima de doze meses.

Sem que se limitem as obrigações do GOM ao abrigo das Cláusulas 7.1, 7.2 e
7.3 acima ou das cláusulas 4, 5, 6 e 7 dos Termos de Autorização, aos
Beneficiários serão emitidas, de forma atempada, todas as permissões, licenças,
certificados, consentimentos ou outras autorizações por entidades estatais ou
controladas pelo Estado (designadas conjuntamente por. “Permissões”) que
sejam necessárias ou desejáveis em relação ao Projecto.

Fornecimento de Energia

Em consideração do estatuto da Electricidade de Moçambique, E.P., (CEdM”)
como empresa pública ao abrigo da Lei n.º 17/91, bem como do seu papel de
Gestor da Rede Nacional nos termos da Lei n.º 21/97 de 30 de Outubro (Lei da
Electricidade) e o respectivo regulamento, o GOM garante o cumprimento pela
EdM de todas as suas obrigações a respeito de qualquer acordo de fornecimento
de energia a celebrar com a KMPL ou outros Beneficiários em relação à
construção de uma linha de transmissão a partir das linhas de transmissão
existentes em Nampula até ao local do Projecto em Moma, e o fornecimento de
electricidade para satisfazer as necessidades do Projecto, bem como as
obrigações ao abrigo de todos os demais contratos e acordos entre a EdM e a
KMPL ou os Beneficiários em relação ao fornecimento de energia para o
Projecto.

Término Y

Em aditamento às disposições dos artigos 39 e 40 do Regulamento das Zonas
Francas Industriais, o GOM compromete-se a não revogar os Termos de
Autorização e garante que não será cancelado o Certificado de Empresa de ZFI
ou qualquer outra Permissão, a menos que:

o | sd ue
(a)

(b)

(e)

(d)

a KMPL tenha cometido uma infracção tal como descrita no artigo 39
do Regulamento das Zonas Francas Industriais ("Incumprimento");

o GOM tenha dado à KMPL (com cópias para os Financiadores do
Projecto, como credores pignoratícios ou hipotecários de quem tenha
sido dada uma notificação de acordo com a Cláusula 6.2, acima) uma
notificação sobre tal Incumprimento ("Notificação de
Incumprimento"), fornecendo os detalhes do alegado Incumprimento
e exigindo que a KMPL saneie o Incumprimento no prazo de 60 dias
contados a partir da sua recepção da Notificação de Incumprimento;

a KMPL não tenha saneado o Incumprimento no referido prazo de 60
dias (ou noutro prazo maior que venha a ser concedido nos termos da
Cláusula 9.2);

findo o referido prazo de 60 dias (ou outro prazo maior que possa ser
concedido nos termos do número 9.2), o GOM tenha dado aos
Financiadores do Projecto e à KMPL uma notificação ("Notificação
Preliminar de Término) contendo os fundamentos da entrega da
Notificação Preliminar de Término e concedendo aos Financiadores
do Projecto e à KMPL um prazo de 180 dias para sanear o
Incumprimento; e

findo o referido prazo de 180 dias, os Financiadores do Projecto e a
KMPL não tenham saneado o Incumprimento e o GOM tenha
entregue uma notificação (Notificação de Término) aos Financiadores
do Projecto e à KMPL,

caso em que, com efeitos na data da Notificação de Término, serão revogados
os Termos de Autorização ou será cancelado o Certificado de Empresa de Zona
Franca Industrial ou outra Permissão dessa natureza.

9.2 O prazo de 60 dias a conceder à KMPL para sanear o Incumprimento nos termos
da Cláusula 9.1, acima:

(2)

(b)

será prorrogado pelo GOM, se uma prorrogação for razoavelmente
necessária para completar o saneamento do Incumprimento, e se os
Beneficiários estiverem com diligência e de boa fé a tomar medidas
para sanear o Incumprimento tendo devidamente solicitado uma
prorrogação para completar o saneamento do Incumprimento; €

será prorrogado durante qualquer período em que a KMPL esteja a
contestar de boa, fé, nos termos do procedimento previsto na Cláusula
11 mais adiante, a ocorrência do Incumprimento relevante.

” AC
93

10.2

10.3

10.4

Se algum Incumprimento não for susceptivel de saneamento, a KMPL poderá
pagar ao GOM uma indemnização razoável relativamente ao Incumprimento, e o
pagamento de tal indemnização implicará o saneamento do Incumprimento.

Força Maior

A falta de cumprimento ou atraso no cumprimento por uma das partes de
qualquer das suas obrigações ao abrigo do presente Acordo não será considerada
como uma causa de Incumprimento daquelas obrigações e será perdoada se, e
apenas na medida em que, tal falta de cumprimento ou atraso resulte de Força
Maior ou o cumprimento por essa parte das suas obrigações ao abrigo e nos
termos deste Acordo tenha sido substancial e adversamente afectado pela
ocorrência ou pelos efeitos da referida Força Maior.

Todos os períodos de interrupção imputáveis à ocorrência ou ao impacto de
qualquer acontecimento de Força Maior serão acrescidos ao período total
previsto na Cláusula 1.3, acima, para a realização das obrigações afectadas.

“Força Maior” significa qualquer acontecimento ou circunstância ou qualquer
conjunto de acontecimentos ou circunstâncias que escape ao controle razoável
da parte que alega ter sido afectada pelo acontecimento e não tenha sido causado

: por essa parte; contanto que qualquer tal acontecimento ou circunstância ou

conjunto de acontecimentos ou circunstâncias não constitua um acontecimento
de Força Maior se o acontecimento ou os seus efeitos pudessem ter sido evitados
pela parte afectada através de razoáveis diligências e cuidados. Sem que se
limite a generalidade do atrás referido, "Força Maior" inclui qualquer acção
natural, inundação, tempestade, arrasto por água, terramoto, fogo, acto de guerra,
acto de inimigo público, tumulto, distúrbio civil, greve, distúrbio laboral, um
decréscimo substancial adverso no mercado de materiais produzidos pelo
Projecto e do preço dos mesmos, qualquer acto ou omissão por parte de qualquer
entidade, agente ou representante estatal, ou acto de natureza política, tal como,
por exemplo e sem limitação, acções associadas com os Beneficiários ou
tomadas contra eles no âmbito de um conjunto mais alargado de acções contra
empresas ou entidades de propriedade ou gestão estrangeira, e a falta sem
motivos razoáveis, mediante um pedido apresentado nos termos da Lei, da
emissão de qualquer Permissão prevista no presente Acordo.

A parte que pretende invocar a suspensão das suas obrigações ao abrigo do
presente Acordo em virtude de um acontecimento de Força Maior deverá:

(a)

notificar logo à outra parte sobre a ocorrência, se praticável no prazo
de quarenta e oito (48) horas (mas em qualquer caso no prazo de sete
dias após a ocorrência), utilizando o meio mais eficiente que houver,
seguido por uma confirmação escrita;

-15- . AMC

10.5

10.6

10.7

1

TS

(b) tomar todas as medidas que sejam legais e razoáveis para remover a
causa do acontecimento de Força Maior; e

(co) logo após a remoção e a cessação do acontecimento, notificar à outra
parte e tomar todas as medidas razoáveis no sentido de retomar as
suas obrigações ao abrigo deste Acordo o mais cedo possível após a
remoção ou cessação do acontecimento de Força Maior.

Quando um acontecimento de Força Maior ou O seu impacto continuar por um
período superior a quinze dias consecutivos, as partes reunir-se-ão logo que
possível para rever a situação e acordar as medidas a serem tomadas com vista à
remoção da causa do acontecimento de Força Maior e a retomada, de acordo
com as disposições do presente Acordo, das obrigações aqui previstas.

Nenhuma das partes será obrigada a resolver qualquer desacordo com terceiros,
incluindo disputas laborais, excepto em condições aceitáveis a essa parte ou nos
termos de uma decisão final proferida por uma entidade arbitral, judicial ou
estatuária com jurisdição para resolver definitivamente o desacordo.
Relativamente a disputas laborais, a KMPL poderá solicitar a cooperação do
GOM num esforço conjunto para aliviar qualquer conflito que possa surgir.

O GOM não poderá invocar a protecção de Força Maior em relação a qualquer
acto ou omissão por parte de qualquer entidade, agente ou representante estatal.

Resolução de Disputas

Qualquer disputa que surja entre as partes em relação ao presente Acordo ou
emergente dele, incluindo qualquer questão relativa à existência, validade ou
término do presente Acordo, será, na primeira instância, resolvido
amigavelmente através de negociação.

Sujeito ao disposto na Cláusula 11.4, qualquer disputa mencionada na Cláusula
11.1 que não possa ser resolvida por negociação será submetida por qualquer das
partes a arbitragem nos termos da presente Cláusula, e as partes acordam em
submeter ao Centro Internacional para a Resolução de Disputas de Investimento
e resolver definitivamente qualquer tal disputa através de arbitragem nos termos
da Convenção sobre a Resolução de Disputas de Investimento entre Estados e
Nacionais de outros Estados, assinada em Washington em 18 de Março de 1965
(as Regras da ICSID).

A arbitragem será conduzida por um painel composto por três árbitros,
designados da maneira seguinte. Cada uma das partes designará um
representante, notificando a outra parte sobre a designação, e esses dois
representantes designarão um único árbitro neutro. Se os representantes
designados pelas partes não conseguirem chegar a um acordo sobre o árbitro

-16-

único no prazo de trinta (30) dias a seguir à designação do último representante,
ou se uma parte não designar um representante no prazo de trinta (30) dias após
a designação pela outra parte do seu representante, o árbitro será, se as partes
não convencionarem outra coisa, designado de acordo com as Regras da ICSID.

11.4 As partes poderão acordar no sentido de uma arbitragem por um único árbitro
neutro escolhido de acordo com as Regras da ICSID.

11.5 Se por qualquer motivo algum árbitro não for capaz de exercer as suas funções,
será escolhido um substituto da mesma maneira em que se escolheu o árbitro.

11.6 Qualquer árbitro único neutro terá que ser nacional de um país que não seja o
país das partes e não poderá ter qualquer ligação profissional ou comercial com
as partes ou qualquer afiliada das partes. Para efeitos da presente Cláusula, a
KMPL será considerada, sujeito a qualquer cessão a qualquer terceiro dos seus
direitos e obrigações neste Acordo, como nacional do país ou dos paises onde
estiver localizada a sua gestão e/ou controle central.

11.7 A determinação de qualquer disputa será feita de acordo com as leis da
Inglaterra e com as regras do direito internacional e as práticas da indústria que
sejam aplicáveis.

11.8 Salvo convenção em contrário entre as partes, serão aplicáveis as Regras sobre

* Provas da IBA (International Bar Association) e quando estas forem

incompatíveis com as Regras da ICSID, aplicar-se-ão as Regras da IBA mas

apenas no que respeita à apresentação e recepção de provas. As demais regras

de processo serão acordadas pelas as partes e quando as partes não conseguirem

chegar a um acordo, pelo(s) árbitro(s). As regras de processo incluindo as regras

sobre as provas serão desenhadas de forma a permitir uma apresentação e
apreciação abrangente, justa, precisa e eficiente das questões.

11.9 A decisão proferida pelo painel de arbitragem será definitiva e vinculativa para
as partes. Qualquer julgamento sobre a decisão poderá dar entrada em qualquer
tribunal com jurisdição sobre a matéria.

11.10 A menos que as partes acordem previamente noutro sentido, o(s) árbitro(s)
indicarão na sua decisão qual das partes será responsável pelo pagamento dos
custos da arbitragem no âmbito da presente Cláusula 11.

11.11 Se, em virtude de qualquer diferendo ter sido submetido a arbitragem, tiver
expirado algum prazo relevante para a apresentação de qualquer requerimento, a
emissão de qualquer aprovação ou licença, o exercício de qualquer opção ou
direito de preferência, o pagamento de qualquer taxa, etc. a decisão arbitral
deverá fazer provisão apropriada para o exercício apropriado, se relevante, do
direito ou obrigação em causa.

| A qdo

11.12 Se tiver sido submetido a arbitragem alguma questão de Incumprimento e, em
resultado de tal arbitragem o Incumprimento tiver sido confirmado, a arbitragem
deverá prever os procedimentos a seguir relativamente ao término ou à rescisão,
incluindo a oportunidade de sanear o Incumprimento se tal for aplicável e
apropriado atendendo às circunstâncias.

11.13 Antes que alguma das partes tome qualquer acção junto de um tribunal de direito
a respeito de uma disputa ou diferendo em relação ao Acordo, tal disputa ou
diferendo terá que ter sido submetido a arbitragem nos termos da presente

» Cláusula e terá que haver uma decisão proferida.

12 Lei Aplicável e Fórum

12.1 Sujeito às disposições da Cláusula 11.7, o presente Acordo, a sua implementação
e a sua operação serão interpretadas e regidas em todos os-aspectos e para todos
os efeitos pelas leis de Moçambique e de acordo com as mesmas, bem como
pelas regras do direito internacional e as práticas da indústria que sejam
aplicáveis.

12.2 Salvo convenção em contrário neste Acordo, o fórum para este Acordo é, para
todos efeitos, Maputo, Moçambique.

13 Declarações e Garantias |

13.1 Cada uma das partes declara e garante que tem plenos poderes e autoridade para
celebrar o presente Acordo e para cumprir todas as suas obrigações previstas
neste Acordo, e que o presente Acordo constitui uma obrigação válida,
vinculativa e exequível em relação a ela, e que foram obtidas todas as
aprovações necessárias para as partes celebrarem o Acordo nos termos da lei do
seu domicílio.

13.2 A KMPL declara e garante que, na data do presente Acordo e enquanto decorrer

o mesmo:
(a) a KMPL é uma entidade colectiva devidamente constituída e
validamente existente ao abrigo das leis da jurisdição da sua
constituição;
e
(b) a KMPL tem os poderes necessários para a celebração, outorga e

cumprimento das suas obrigações neste Acordo e tal não contravem
os seus documentos constitucionais; e

as. die
(c) o presente Acordo é celebrado e outorgado por um representante
devidamente autorizado da KMPL e é válido contra a KMPL de
acordo com os seus termos.

13.3 O GOM declara e garante que, na data do presente Acordo e enquanto decorrer o

mesmo:
(a) o GOM tem os poderes necessários para a celebração, outorga e
cumprimento das suas obrigações neste Acordo e tal não contravem a

lei aplicável ou a Constituição da República de Moçambique; e
(b) o presente Acordo é celebrado e outorgado por representantes

devidamente autorizados do Governo da República de Moçambique e
é válido e vinculativo de acordo com os seus termos para o Governo,
as agências, sub-repartições e outras entidades estatais da República
de Moçambique.

14. Língua

14.1 O presente Acordo foi elaborado nas línguas portuguesa e inglesa e serão
outorgados dois exemplares originais de cada versão. No caso de qualquer
conflito entre as duas versões, o facto que o Acordo foi negociado na lingua
inglesa e traduzido para a língua portuguesa será levado em consideração na
interpretação do Acordo.

EM TESTEMUNHO DO QUE o Acordo foi outorgado por representantes devidamente
autorizados das partes, no dia 21 de Janeiro de 2002.

Assinado por Governo da República de Moçambique

Tony SE Cla lotes

Tony McCluskey, Director

<195

AMC

RESOLUÇÃO INTERNA N.º 14/2001.

DE 21 DE DEZEMBRO

O Conselho de Ministros aprovou, nos termos do Decreio nº 000 de 28 de
Novembro, a criação da Zona Franca Industrial de Momae aprovou simultaneamente,

nos termos da Resolução Interna n. 8/2000 de 28 de Novembro, o Projecio de
Investimento denominado Areias Pesadas de Moma a ser implementado de acordo
com os respectivos Termos de Autorização e nos termos ca demais legislação —
aplicável.

No decurso da implementação do Projecto. incluindo na obtenção de financiamento
para o mesmo. revelou-se necessário definir e detalhar melhor os termos e as
condições que regem a implementação e a operação do Projecto através de um
Acordo de Implementação

im, ao abrigo disposições do número | do artigo 3, número | do amivo 21 eo

artigo 29 da Lei nº3/03 de 24 de Junho e do respectivo regulamento aprovado pelo

Decreio nº 14/93 e alterado pelo Decreto nº36/95 de S de Acosto. o Regulamento das

Zonas Francas Industriais aprovado pelo Decreio nº62/99 de 21 de Setembro e
2354

alterado pelo Decreto nº35/2000 de 17 de Outubro, o Conselho de Ministros
deiermina:

L É aprovado o Acordo de Implementação em anexo. que faz parte ineurante da
presente Resolução Interna

to

É imandatado o Ministro dos Recursos Minerais e Eneruia 2 inar O Acordo
de Implementação em representação do Govermo ca Republica de
Moçambique

3 Os Termos do Ny
Implementação con

io Projecio de
vos princ

implement do Proj

ve upa

di

wovada pelo Conselho de Ministros
'

STRO

o ta Mint

ereto
PASCOAL MANUEL MOCUMBI
Artigo 20. IDIOMA

20.1 Este Contrato foi elaborado nos idiomas Português e Inglês e serão assinados originais duplicados de
cada texto. No caso de qualquer conflito entre as duas versões, o facto do Contrato ter sido
negociado em Inglês e traduzido para Português será tomado em consideração na explicação e
interpretação deste Contrato.

COMO TESTEMUNHO DO QUE as Partes que causaram este Contrato para ser assinado pelos seus
represeiitantes devidamente autorizados neste dia 21 de Janeiro de 2002:

Assinado por e-em nome de

O Ministério dos Recursos Minerais e Energia

!
Castigo Langa, o Ministro dos Recursos Minerais e Energia

Assinado por e em nome de

Kenmare-Moma Mining Ltd

4€ Cla

Tony McCluskey, Director

ef e
ANNEX A - MAP

dado
|
Im do
mede
E
|
fc

